Exhibit 10.2
PURCHASE AND SALE AGREEMENT
AMONG
HILLWOOD OIL & GAS, L.P., BURTEX MINERALS, L.P.,
CHIEF RESOURCES, LP, HILLWOOD ALLIANCE OPERATING COMPANY, L.P.,
CHIEF RESOURCES ALLIANCE PIPELINE LLC, CHIEF OIL & GAS LLC, BERRY BARNETT, L.P.,
COLLINS AND YOUNG, L.L.C. AND MARK ROLLINS
AS SELLERS
AND
QUICKSILVER RESOURCES INC.
AS PURCHASER
Executed on July 3, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 PURCHASE AND SALE
    1  
Section 1.1 Purchase and Sale
    1  
Section 1.2 Assets
    1  
Section 1.3 Excluded Assets
    3  
Section 1.4 Effective Time; Proration of Costs and Revenues
    4  
Section 1.5 Delivery and Maintenance of Records
    5  
ARTICLE 2 PURCHASE PRICE
    5  
Section 2.1 Purchase Price
    5  
Section 2.2 Adjustments to Purchase Price
    6  
Section 2.3 Deposit
    7  
ARTICLE 3 TITLE MATTERS
    7  
Section 3.1 Sellers’ Title
    7  
Section 3.2 Definition of Defensible Title
    8  
Section 3.3 Definition of Permitted Encumbrances
    9  
Section 3.4 Notice of Title Defect Adjustments
    10  
Section 3.5 Casualty or Condemnation Loss
    13  
Section 3.6 Limitations on Applicability
    14  
Section 3.7 Government Approvals Respecting Assets
    14  
ARTICLE 4 ENVIRONMENTAL MATTERS
    15  
Section 4.1 Assessment
    15  
Section 4.2 NORM, Wastes and Other Substances
    16  
Section 4.3 Environmental Defects
    16  
Section 4.4 Inspection Indemnity
    17  
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLERS
    17  
Section 5.1 Generally
    17  
Section 5.2 Existence and Qualification
    18  
Section 5.3 Power
    18  
Section 5.4 Authorization and Enforceability
    18  
Section 5.5 No Conflicts
    18  
Section 5.6 Liability for Brokers’ Fees
    18  
Section 5.7 Litigation
    19  
Section 5.8 Taxes and Assessments
    19  
Section 5.9 Compliance with Laws
    19  
Section 5.10 Contracts
    19  
Section 5.11 Payments for Hydrocarbon Production
    19  
Section 5.12 Governmental Authorizations
    20  
Section 5.13 Preference Rights and Transfer Requirements
    20  
Section 5.14 Payout Balances
    20  
Section 5.15 Outstanding Capital Commitments
    20  
Section 5.16 Imbalances
    21  
Section 5.17 Condemnation
    21  
Section 5.18 Bankruptcy
    21  
Section 5.19 PUHCA/NGA
    21  
Section 5.20 Investment Company
    21  
Section 5.21 No Tax Partnership
    21  
Section 5.22 Hedging
    21  

i 



--------------------------------------------------------------------------------



 



              Page
Section 5.23 Insurance
    22  
Section 5.24 Environmental
    22  
Section 5.25 Suspense Funds
    22  
Section 5.26 Purchase Entirely for Own Account
    22  
Section 5.27 Restricted Securities
    22  
Section 5.28 Legends
    23  
Section 5.29 Accredited Investor
    23  
Section 5.30 Disclosure of Information
    23  
Section 5.31 Residence
    23  
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER
    23  
Section 6.1 Existence and Qualification
    23  
Section 6.2 Power
    24  
Section 6.3 Authorization and Enforceability
    24  
Section 6.4 No Conflicts
    24  
Section 6.5 Liability for Brokers’ Fees
    24  
Section 6.6 Litigation
    24  
Section 6.7 Financing
    25  
Section 6.8 [RESERVED]
    25  
Section 6.9 Limitation
    25  
Section 6.10 SEC Disclosure
    25  
Section 6.11 Bankruptcy
    25  
Section 6.12 Qualification
    25  
Section 6.13 SEC Reports; Financial Statements
    25  
Section 6.14 Purchaser Common Stock
    26  
ARTICLE 7 COVENANTS OF THE PARTIES
    27  
Section 7.1 Access
    27  
Section 7.2 Government Reviews
    27  
Section 7.3 Notification of Breaches
    27  
Section 7.4 Letters-in-Lieu; Assignments; Operatorship
    28  
Section 7.5 Public Announcements
    28  
Section 7.6 Operation of Business
    28  
Section 7.7 Preference Rights and Transfer Requirements
    29  
Section 7.8 Tax Matters
    31  
Section 7.9 Further Assurances
    31  
Section 7.10 Insurance
    31  
Section 7.11 Historical Financial Statements
    32  
Section 7.12 Lease Amendments
    32  
ARTICLE 8 CONDITIONS TO CLOSING
    33  
Section 8.1 Conditions of Sellers to Closing
    33  
Section 8.2 Conditions of Purchaser to Closing
    34  
ARTICLE 9 CLOSING
    35  
Section 9.1 Time and Place of Closing
    35  
Section 9.2 Obligations of Sellers at Closing
    35  
Section 9.3 Obligations of Purchaser at Closing
    36  
Section 9.4 Closing Payment & Post-Closing Purchase Price Adjustments
    36  
ARTICLE 10 TERMINATION
    37  
Section 10.1 Termination
    37  
Section 10.2 Effect of Termination
    38  
Section 10.3 Distribution of Deposit upon Termination
    38  

ii 



--------------------------------------------------------------------------------



 



              Page
ARTICLE 11 POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS
AND WAIVERS
    39  
Section 11.1 Receipts
    39  
Section 11.2 Expenses
    39  
Section 11.3 Assumed Sellers Obligations
    39  
Section 11.4 Indemnities
    40  
Section 11.5 Indemnification Actions
    42  
Section 11.6 Release
    43  
Section 11.7 Limitation on Actions
    44  
Section 11.8 Disclaimers
    45  
Section 11.9 Waiver of Trade Practices Acts
    44  
Section 11.10 Recording
    45  
ARTICLE 12 REGISTRATION REQUIREMENTS
    46  
Section 12.1 Definitions
    46  
Section 12.2 Purchaser Covenants
    46  
Section 12.3 Obligations of the Purchaser
    47  
Section 12.4 Furnish Information
    47  
Section 12.5 Expense of Registration
    48  
Section 12.6 Indemnification
    48  
Section 12.7 Reports Under Exchange Act
    49  
ARTICLE 13 MISCELLANEOUS
    49  
Section 13.1 Counterparts
    49  
Section 13.2 Notice
    49  
Section 13.3 Sales or Use Tax Recording Fees and Similar Taxes and Fees
    51  
Section 13.4 Expenses
    51  
Section 13.5 Change of Name
    51  
Section 13.6 Replacement of Bonds, Letters of Credit and Guarantees
    51  
Section 13.7 Governing Law and Venue
    52  
Section 13.8 Captions
    52  
Section 13.9 Waivers
    52  
Section 13.10 Assignment
    52  
Section 13.11 Entire Agreement
    52  
Section 13.12 Amendment
    52  
Section 13.13 No Third-Party Beneficiaries
    53  
Section 13.14 References
    53  
Section 13.15 Construction
    53  
Section 13.16 Limitation on Damages
    53  
Section 13.17 Conspicuousness
    54  
Section 13.18 Severability
    54  
Section 13.19 Time of Essence
    54  
Section 13.20 Nature of Obligations
    54  

iii 



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Leases  
Exhibit A-1
  Wells and Units  
Exhibit A-2
  Equipment  
Exhibit B
  Conveyance  
Exhibit B-1
  Assignment

SCHEDULES

     
Schedule 1.2(e)
  Contracts  
Schedule 1.2(f)
  Surface Contracts  
Schedule 1.2(h)
  Pipelines  
Schedule 1.3(e)
  Excluded Items  
Schedule 1.4
  Proration of Costs and Revenues  
Schedule 5.7(a)
  Litigation  
Schedule 5.8
  Taxes and Assessments  
Schedule 5.9
  Compliance with Laws  
Schedule 5.13
  Preference Rights and Transfer Requirements  
Schedule 5.15
  Outstanding Capital Commitments  
Schedule 5.23
  Insurance  
Schedule 5.24
  Environmental Matters  
Schedule 5.25
  Suspense Funds  
Schedule 6.4(b)
  Conflicts  
Schedule 7.6
  Operation of Business  
Schedule 8.2(i)
  Star of Texas Wells  
Schedule 9.3(a)
  Closing Payment Allocation and Sellers’ Account Information  
Schedule 9.3(e)
  Stock Component Allocation  

iv 



--------------------------------------------------------------------------------



 



     
Schedule 13.20
  Liability Allocation Percentages

v 



--------------------------------------------------------------------------------



 



DEFINITIONS
“actual knowledge” has the meaning set forth in Section 5.1(a).
“Adjusted Purchase Price” shall mean the Purchase Price after calculating and
applying the adjustments set forth in Section 2.2.
“Adjustment Period” has the meaning set forth in Section 2.2(a).
“Adverse Environmental Condition” means any contamination or condition exceeding
regulatory limits and not otherwise authorized by permit or Law, resulting from
any discharge, release, production, storage, treatment, seepage, escape,
leakage, emission, emptying, leaching or any other activities on, in or from any
Asset, or the migration or transportation from other lands to any Asset, of any
Hazardous Materials that require Remediation at the Effective Time pursuant to
any Laws, including, but not limited to, Environmental Laws, or that require
Remediation under the terms of any Leases.
“AFE” means authority for expenditure.
“Affiliates” with respect to any Person, means any person that directly or
indirectly controls, is controlled by or is under common control with such
Person.
“Agreed Interest Rate” means simple interest calculated at the rate of four
percent (4%) per annum.
“Agreement” means this Purchase and Sale Agreement.
“Aggregate Benefit Deductible” has the meaning set forth in Section 3.4(h).
“Aggregate Defect Deductible” has the meaning set forth in Section 3.4(j).
“Allocated Value” has the meaning set forth in Section 3.4(a).
“Assessment” has the meaning set forth in Section 4.1.
“Assets” has the meaning set forth in Section 1.2.
“Assignment” has the meaning set forth in Section 3.1(e).
“Assumed Sellers Obligations” has the meaning set forth in Section 11.3.
“Audited Special Financial Statements” has the meaning set forth in
Section 7.11(c).
“Barnett Shale Formation” means the interval from the stratigraphic equivalent
of the top of the Barnett Shale Formation to the stratigraphic equivalent of the
base of the Barnett Shale Formation, as found in the Alliance D-1 Well (API
#42-121-32247) located in the Greenberry Overton Survey, A-972, Denton County,
Texas. The top and base of the Barnett Shale Formation were found at the
measured depth of 7172 feet and 7566 feet, respectively, in the referenced well.
“Berry” has the meaning set forth in the preamble to this Agreement.

vi 



--------------------------------------------------------------------------------



 



“Burtex” has the meaning set forth in the preamble to this Agreement.
“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.
“C&Y” has the meaning set forth in the preamble to this Agreement.
“Cash Component” has the meaning set forth in Section 2.1(a).
“Chief Leases” means the Leases, as amended, set forth under the sub-heading
“CHIEF LEASES” on Exhibit A.
“Chief LP” has the meaning set forth in the preamble to this Agreement.
“Chief Pipeline” has the meaning set forth in the preamble to this Agreement.
“Claim” or “Claims” has the meaning set forth in Section 11.4(a).
“Claim Notice” has the meaning set forth in Section 11.5(b).
“Closing” has the meaning set forth in Section 9.1(a).
“Closing Date” has the meaning set forth in Section 9.1(b).
“Closing Payment” has the meaning set forth in Section 9.4(a).
“Code” has the meaning set forth in Section 7.8(b).
“COG” has the meaning set forth in the preamble to this Agreement.
“Confidentiality Agreement” has the meaning set forth in Section 7.1.
“Contracts” has the meaning set forth in Section 1.2(e).
“Conveyance” has the meaning set forth in Section 3.1(b).
“Cure Period” has the meaning set forth in Section 3.4(c).
“Damages” has the meaning set forth in Section 12.1(a).
“Defensible Title” has the meaning set forth in Section 3.2(a).
“Deposit” has the meaning set forth in Section 2.3.
“DTPA” has the meaning set forth in Section 11.9.
“Effective Time” has the meaning set forth in Section 1.4(a).
“Environmental Claim Date” has the meaning set forth in Section 4.3.
“Environmental Defect” has the meaning set forth in Section 4.3.
“Environmental Defect Amount” has the meaning set forth in Section 4.3.

vii 



--------------------------------------------------------------------------------



 



“Environmental Defect Notice” has the meaning set forth in Section 4.3.
“Environmental Laws” means, as the same may have been amended, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials Transportation Act, 49
U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; the Atomic Energy Act, 42 U.S.C. § 2011
et seq.; and all applicable related law, whether local, state, territorial, or
national, of any Governmental Body having jurisdiction over the property in
question addressing pollution or protection of human health, safety, natural
resources or the environment and all regulations implementing the foregoing.
“Environmental Liabilities” shall mean any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees and other
liabilities incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body or court of competent jurisdiction to the extent arising out
of any violation of, or remedial obligation under, any Environmental Laws which
are attributable to the ownership or operation of the Assets prior to the
Effective Time or (ii) pursuant to any claim or cause of action by a
Governmental Body or other Person for personal injury, property damage, damage
to natural resources, remediation or response costs to the extent arising out of
any violation of, or any remediation obligation under, any Environmental Laws
which is attributable to the ownership or operation of the Assets prior to the
Effective Time.
“Equipment” has the meaning set forth in Section 1.2(g).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” has the meaning set forth in Section 6.13.
“Excluded Assets” has the meaning set forth in Section 1.3.
“Excluded Sellers Obligations” has the meaning set forth in Section 11.3.
“Expansion Agreement” means that certain Exploration and Participation Agreement
dated January 1, 2005 by and among Chief Oil & Gas LLC, Chief Holdings LLC and
Nortex, as amended.
“Form S-3” has the meaning set forth in Section 12.1(b).
“GAAP” means United States generally accepted accounting principals consistently
applied.
“Governmental Authorizations” has the meaning set forth in Section 5.12.

viii 



--------------------------------------------------------------------------------



 



“Governmental Body” or “Governmental Bodies” means any federal, state, local,
municipal or other governments; any governmental, regulatory or administrative
agency, commission, body or other authority exercising or entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power; and any court or governmental tribunal.
“Hazardous Materials” means wastes, pollutants, contaminants, hazardous
materials, hazardous wastes and any other materials or substances subject to
regulation relating to the protection of the environment, human health or worker
safety.
“Hillwood” has the meaning set forth in the preamble to this Agreement.
“Hillwood Alliance” has the meaning set forth in the preamble to this Agreement.
“HSR Act” means the Hart-Scott Rodino Antitrust Improvements Act of 1976.
“Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof and sulphur extracted from hydrocarbons.
“Imbalance” or “Imbalances” means over-production of Hydrocarbons or
under-production of Hydrocarbons or over-deliveries or under-deliveries with
respect to Hydrocarbons produced from or allocated to the Assets, regardless of
whether such over-production of Hydrocarbons or under-production of Hydrocarbons
or over-deliveries or under-deliveries arise at the platform, wellhead,
pipeline, gathering system, transportation or other location.
“Indemnified Party” has the meaning set forth in Section 11.5(a).
“Indemnifying Party” has the meaning set forth in Section 11.5(a).
“Indemnity Claim” has the meaning set forth in Section 11.5(b).
“Independent Expert” has the meaning set forth in Section 4.3.
“Individual Benefit Threshold” has the meaning set forth in Section 3.4(h).
“Individual Environmental Deductible” has the meaning set forth in Section 4.3.
“Individual Title Deductible” has the meaning set forth in Section 3.4(j).
“Invasive Activity” has the meaning set forth in Section 4.1.
“Lands” has the meaning set forth in Section 1.2(a).
“Laws” means all statutes, laws, rules, regulations, ordinances, orders and
codes of Governmental Bodies.
“Leases” has the meaning set forth in Section 1.2(a).
“Lowest Cost Response” means the response required or allowed under
Environmental Laws that addresses the condition present at the lowest cost
(considered as a whole taking into consideration any material negative impact
such response may have on the operations of the relevant Assets and any
potential material additional costs or liabilities that may likely arise as a

ix



--------------------------------------------------------------------------------



 



result of such response) as compared to any other response that is required or
allowed under Environmental Laws.
“Material Adverse Effect” means any effect that, when taken together with all
other effects, is reasonably expected to have a material and adverse effect on
the ownership, operation or value of the Assets, taken as a whole, and as
currently operated; provided, however, that “Material Adverse Effect” shall not
include (i) any effect resulting from entering into this Agreement or the
announcement of the transactions contemplated by this Agreement; (ii) any effect
resulting from changes in general market, economic, financial or political
conditions or any outbreak of hostilities or war, (iii) any effect that affects
the Hydrocarbon exploration, production, development, processing, gathering
and/or transportation industry generally (including changes in commodity prices
or general market prices in the Hydrocarbon exploration, production,
development, processing, gathering and/or transportation industry generally),
and (iv) any effect resulting from a change in Laws or regulatory policies.
“Net Revenue Interest” has the meaning set forth in Section 3.2(a).
“NORM” means naturally occurring radioactive material.
“Nortex” means Nortex Minerals, L.P., a Texas limited partnership.
“Nortex Leases” means the Leases, as amended, set forth under the sub-heading
“NORTEX LEASES” on Exhibit A.
“Option” means all of the options held by Hillwood, as assignee of Nortex,
(i) pursuant to the Nortex Leases to participate as a working interest owner
under the Nortex Leases, and (ii) pursuant to the Expansion Agreement to
participate as a working interest owner under the Subsequent Leases, the Chief
Leases and any leases acquired on Nortex Unleased Minerals (as defined in the
Expansion Agreement).
“Permitted Encumbrances” has the meaning set forth in Section 3.3.
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Body or any other entity.
“Pipelines” has the meaning set forth in Section 1.2(h).
“Preference Property” has the meaning set forth in Section 7.7(b).
“Preference Right” means any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a
result of or in connection with (i) the sale, assignment or other transfer of
any Asset or any interest therein or portion thereof or (ii) the execution or
delivery of this Agreement or the consummation or performance of the terms and
conditions contemplated by this Agreement.
“Properties” has the meaning set forth in Section 1.2(d).
“Property Costs” has the meaning set forth in Section 1.4(b).
“Purchase Price” has the meaning set forth in Section 2.1.

x 



--------------------------------------------------------------------------------



 



“Purchaser” has the meaning set forth in the preamble to this Agreement.
“Purchaser Common Stock” means common stock of the Purchaser.
“Purchaser Indemnitees” shall mean Purchaser, Purchaser’s Affiliates and
Purchaser’s contractors and each of their respective officers, directors,
employees, agents, representatives, insurers, subcontractors, successors and
permitted assigns.
“Purchaser SEC Reports” has the meaning set forth in Section 6.13.
“Records” has the meaning set forth in Section 1.2(j).
“Reference Lease” means the oil and gas lease, as amended, from Nortex Minerals,
L.P. to Chief Holdings LLC dated May 22, 2003 recorded at Volume 17110, Page
0220, Real Estate Records of Tarrant County, Texas. References in this Agreement
to specific provisions in the Reference Lease shall be deemed to also include
reference to the corresponding provisions (whether or not numbered or worded the
same), if any, in each of the other Nortex Leases and Subsequent Leases, as they
may have been amended, and in any Option Lease.
“REGARDLESS OF FAULT” has the meaning set forth in Section 11.4(a).
“Registration Statement” has the meaning set forth in Section 12.2(a).
“Remediation” or “Remedial Action” means the removal, abatement, response,
investigative, cleanup and/or monitoring activities undertaken to address any
Adverse Environmental Conditions, or a release of Hazardous Materials, any
investigation, study, assessment, testing, monitoring, containment, removal,
disposal, closure, corrective action, passive remediation, natural attenuation
or bioremediation, and the installation and operation of remediation systems.
“Retained Asset” has the meaning set forth in Section 7.7(d).
“Retained Employee Liabilities” shall mean, collectively, any liabilities of any
Seller (i) to employees of any Seller arising under the Worker Adjustment
Retraining Notification Act of 1988 as a result of actions taken by any Seller
prior to the Closing, (ii) arising out of claims by employees of any Seller with
respect to events that occur prior to the Closing and that relate to their
employment with, or the termination of their employment from, any Seller,
(iii) with respect to employees of any Seller arising under any “employee
benefit plan” (as defined in Section 3(3) of ERISA) that is sponsored by,
contributed to, or maintained by, any Seller, or (iv) arising under ERISA for
which Purchaser may have any liability under ERISA solely as a result of the
consummation of the transaction contemplated by this Agreement.
“Rollins” has the meaning set forth in the preamble to this Agreement.
“SEC” has the meaning set forth in Section 6.13.
“SEC Rule 144” has the meaning set forth in Section 12.1(c).
“Securities Act” has the meaning set forth in Section 5.27.
“Seller” or “Sellers” has the meaning set forth in the preamble to this
Agreement.
“Sellers’ Auditor” has the meaning set forth in Section 7.11(b).

xi



--------------------------------------------------------------------------------



 



“Seller Operated Assets” shall mean Assets operated by any Seller.
“Sellers Indemnitees” shall mean each Seller, each Seller’s Affiliates and
Sellers’ contractors, and each of their respective officers, directors,
employees, agents, representatives, insurers, subcontractors, successors and
permitted assigns.
“Shares” has the meaning set forth in Section 5.26.
“Special Financial Statements” has the meaning set forth in Section 7.11(a).
“Star of Texas Assets” has the meaning set forth in Section 8.2(i).
“Stock Component” has the meaning set forth in Section 2.1(a).
“Subsequent Leases” means the Leases, as amended, set forth under the
sub-heading “SUBSEQUENT LEASES” on Exhibit A.
“Surface Contracts” has the meaning set forth in Section 1.2(f).
“Taxes” means all federal, state, local and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer or withholding taxes or other governmental fees
or charges imposed by any taxing authority, including any interest, penalties or
additional amounts which may be imposed with respect thereto.
“Tax Returns” has the meaning set forth in Section 5.8.
“Termination Date” has the meaning set forth in Section 10.1(b).
“Title Arbitrator” has the meaning set forth in Section 3.4(i).
“Title Benefit” has the meaning set forth in Section 3.2(b).
“Title Benefit Amount” has the meaning set forth in Section 3.4(e).
“Title Benefit Notice” has the meaning set forth in Section 3.4(b).
“Title Claim Date” has the meaning set forth in Section 3.4(a).
“Title Defect” has the meaning set forth in Section 3.2(b).
“Title Defect Amount” has the meaning set forth in Section 3.4(d)(i).
“Title Defect Notice” has the meaning set forth in Section 3.4(a).
“Title Defect Property” has the meaning set forth in Section 3.4(a).
“Trading Day” has the meaning set forth in Section 2.1(b).
“Transfer Requirement” means any consent, approval, authorization or permit of,
or filing with or notification to, any Person which is required to be obtained,
made or complied with for or in connection with any sale, assignment or transfer
of any Asset or any interest therein, other than

xii



--------------------------------------------------------------------------------



 



any consent of, notice to, filing with or other action by Governmental Bodies in
connection with the sale or conveyance of oil and/or gas leases or interests
therein or Surface Contracts or interests therein if such consent, notice,
filing or action is not required prior to the assignment of such oil and/or gas
leases, Surface Contracts or interests or is customarily obtained subsequent to
the sale or conveyance (including consents from state agencies).
“Units” has the meaning set forth in Section 1.2(d).
“Volume Weighted Average Price” has the meaning set forth in Section 2.1(b).
“Wells” has the meaning set forth in Section 1.2(c).

xiii



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     This Agreement is executed on July 3, 2008, by and among Hillwood Oil &
Gas, L.P., a Texas limited partnership (“Hillwood”), Burtex Minerals, L.P., a
Texas limited partnership (“Burtex”), Chief Resources, LP, a Texas limited
partnership (“Chief LP”), Chief Resources Alliance Pipeline LLC, a Texas limited
liability company (“Chief Pipeline”), Chief Oil & Gas LLC, a Texas limited
liability company (“COG”), Hillwood Alliance Operating Company, L.P., a Texas
limited partnership (“Hillwood Alliance”), Berry Barnett, L.P., a Texas limited
partnership (“Berry”), Collins and Young, L.L.C., a Texas limited liability
company (“C&Y”), Mark Rollins (“Rollins”), and Quicksilver Resources Inc., a
Delaware corporation (“Purchaser”). Hillwood, Hillwood Alliance, Burtex, Chief
LP, Chief Pipeline, Berry, C&Y and Rollins are sometimes referred to herein
collectively as “Sellers” and each, a “Seller.”
RECITALS
     A. Sellers own undivided interests in various oil and gas properties,
either of record or beneficially, more fully described in the exhibits hereto.
     B. Hillwood owns the Option to acquire from Chief LP up to a fifty percent
(50%) working interest in all wells to be drilled under certain of the Leases.
     C. Sellers desire to sell to Purchaser and Purchaser desires to purchase
from Sellers the properties and rights of Sellers hereafter described, in the
manner and upon the terms and conditions hereafter set forth.
     D. Capitalized terms used herein shall have the meanings ascribed to them
in this Agreement as such terms are identified and/or defined in the preceding
Definitions section hereof.
     NOW, THEREFORE, in consideration of the premises and of the mutual
promises, representations, warranties, covenants, conditions and agreements
contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound by the terms hereof, agree as follows:
ARTICLE 1
PURCHASE AND SALE
     Section 1.1 Purchase and Sale.
     At the Closing, and upon the terms and subject to the conditions of this
Agreement, Sellers agree to sell, transfer and convey the Assets to Purchaser
and Purchaser agrees to purchase, accept and pay for the Assets and to assume
the Assumed Sellers Obligations attributable to the Assets.
     Section 1.2 Assets.
     As used herein, the term “Assets” means, subject to the terms and
conditions of this Agreement, all of Sellers’ right, title, interest and estate,
real or personal, in and to the following (but excluding the Excluded Assets):

 



--------------------------------------------------------------------------------



 



     (a) All of the oil and gas leases, subleases and other leaseholds,
overriding royalty interests, net profits interests, carried interests, farmout
rights, options and other properties and interests described on Exhibit A,
subject to such depth limitations and other restrictions as may be set forth in
the documents giving rise to such interests (provided, that none shall exclude
the Barnett Shale Formation) (collectively, the “Leases”), together with each
and every kind and character of right, title, claim and interest that Sellers
have in and to the Leases, and the lands currently pooled, unitized,
communitized or consolidated therewith (the “Lands”);
     (b) The Option;
     (c) All oil, gas, water or injection wells located on the Leases and Lands,
whether producing, shut-in or temporarily abandoned, including the wells shown
on Exhibit A-1 attached hereto and future projected wells which have been
allocated a value on Exhibit A-1 (the “Wells”);
     (d) All interests of Sellers in or to any currently existing pools or units
that include any Lands or all or a part of any Leases or include any Wells,
including those pools or units shown on Exhibit A-1 (the “Units”; the Units,
together with the Leases, the Lands and Wells, being hereinafter referred to as
the “Properties”), and including all interests of Sellers in production of
Hydrocarbons from any such Unit, whether such Unit production of Hydrocarbons
comes from Wells located on or off of a Lease or the Lands, and all tenements,
hereditaments and appurtenances belonging to the Wells, Leases and Units;
     (e) All contracts, agreements and instruments by which the Properties are
bound, or that relate to or are otherwise applicable to the Properties, only to
the extent applicable to the Properties rather than Sellers’ other properties or
Excluded Assets, including, but not limited to, operating agreements,
unitization, pooling and communitization agreements, declarations and orders,
joint venture agreements, farmin and farmout agreements, exploration agreements,
participation agreements, exchange agreements, transportation or gathering
agreements, agreements for the sale and purchase of oil, gas, casinghead gas or
processing agreements to the extent applicable to the Properties or the
production of Hydrocarbons produced in association therewith from the
Properties, including those identified on Schedule 1.2(e) (hereinafter
collectively referred to as “Contracts”), provided that “Contracts” shall not
include the instruments constituting the Leases or the Surface Contracts;
     (f) All easements, permits, licenses, servitudes, rights-of-way, surface
leases and other surface rights (“Surface Contracts”) appurtenant to, and used
or held for use in connection with the Properties (including those identified on
Schedule 1.2(f));
     (g) All equipment, machinery, fixtures and other tangible personal property
and improvements located on the Properties or Units and used or held for use in
connection with the operation of the Properties, including those identified on
Exhibit A-2 (“Equipment”);
     (h) All flow lines, pipelines, gathering systems, meters and appurtenances
thereto located on the Properties or Units and used, or held for use, in
connection with the operation of the Properties, including those identified on
Schedule 1.2(h) (“Pipelines”);
     (i) All Hydrocarbons produced from or attributable to the Leases, Units and
Wells from and after the Effective Time, together with Imbalances associated
with the Properties;
     (j) All lease files; land files; well files; gas and oil sales contract
files; gas processing files; division order files; abstracts; title opinions;
land surveys; logs, interpretive data, technical

2



--------------------------------------------------------------------------------



 



evaluations and technical outputs to the extent such logs, data, evaluations and
outputs are not subject to any third-party confidentiality restriction; maps;
engineering data and reports; and other books, records, data, files and
accounting and financial records, in each case to the extent related to the
Assets, or used or held for use in connection with the maintenance or operation
thereof, but excluding (i) any books, records, data, files, maps and accounting
records to the extent disclosure or transfer is restricted by third-party
agreement or applicable Law and the necessary consents to transfer are not
obtained pursuant to Section 7.7, (ii) computer or communications software or
intellectual property (including tapes, codes, data and program documentation
and all manifestations and technical information relating thereto), (iii)
attorney-client privileged communications and work product of Sellers’ legal
counsel (other than title opinions), (iv) reserve studies and evaluations, and
(v) records relating to the negotiation and consummation of the sale of the
Assets (subject to such exclusions, the “Records”); and
     (k) Any seismic data related to the Properties, subject to Section 1.3(b).
Section 1.3 Excluded Assets.
     Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the purchase and sale contemplated hereby
(collectively, the “Excluded Assets”):
     (a) all corporate, financial, income and franchise tax and legal records of
each Seller that relate to such Seller’s business generally (whether or not
relating to the Assets), and all books, records and files that relate to the
Excluded Assets and those records retained by such Seller pursuant to
Section 1.2(j) and copies of any other Records retained by each Seller pursuant
to Section 1.5;
     (b) all seismic data, including reprocessed data, to the extent that such
data is not transferable;
     (c) all rights to any refund of Taxes or other costs or expenses borne by
any Seller or Sellers’ predecessors in interest and title attributable to
periods prior to the Effective Time;
     (d) Sellers’ area-wide bonds, permits and licenses or other permits,
licenses or authorizations used in the conduct of Sellers’ businesses generally;
     (e) those items listed in Schedule 1.3(e);
     (f) all trade credits, account receivables, note receivables, take-or-pay
amounts receivable and other receivables attributable to the Assets with respect
to any period of time prior to the Effective Time;
     (g) fee mineral interests and royalties and all records relating thereto;
     (h) all right, title and interest of each Seller in and to vehicles used in
connection with the Assets;
     (i) all rights, titles, claims and interests of each Seller or any
Affiliate of such Seller (i) to or under any policy or agreement of insurance or
any insurance proceeds, except to the extent provided in Section 3.5, and
(ii) to or under any bond or bond proceeds;

3



--------------------------------------------------------------------------------



 



     (j) any patent, patent application, logo, service mark, copyright, trade
name or trademark of or associated with any Seller or any Affiliate of a Seller
or any business of any Seller or of any Affiliate of a Seller; and
     (k) a nonexclusive right for Sellers (but no other Person) to freely use
logs, maps, engineering data and reports, reserve studies and evaluations, and
other data and information being transferred as a part of the Assets.
Section 1.4 Effective Time; Proration of Costs and Revenues.
     (a) Subject to Section 1.5, possession of the Assets shall be transferred
from Sellers to Purchaser at the Closing, but certain financial benefits and
burdens of the Assets shall be transferred effective as of 7:00 A.M., Central
Daylight Time, on April 1, 2008 (the “Effective Time”), as described below.
     (b) Purchaser shall be entitled to all Hydrocarbon production from or
attributable to the Leases, Units and Wells at and after the Effective Time (and
all products and proceeds attributable thereto) and to all other income,
proceeds, receipts and credits earned with respect to the Assets at or after the
Effective Time, and shall be responsible for (and entitled to any refunds with
respect to) all Property Costs incurred at and after the Effective Time. Sellers
shall be entitled to all Hydrocarbon production from or attributable to Leases,
Units and Wells prior to the Effective Time (and all products and proceeds
attributable thereto) and to all other income, proceeds, receipts and credits
earned with respect to the Assets prior to the Effective Time, and shall be
responsible for (and entitled to any refunds with respect to) all Property Costs
incurred prior to the Effective Time. “Earned” and “incurred,” as used in this
Agreement, shall be interpreted in accordance with GAAP and Council of Petroleum
Accountants Society (COPAS) standards. “Property Costs” means all costs
attributable to the ownership and operation of the Assets (including, without
limitation, costs of insurance and ad valorem, property, severance, Hydrocarbon
production and similar Taxes based upon or measured by the ownership or
operation of the Assets or the production of Hydrocarbons therefrom, but
excluding any other Taxes) and obligations to pay working interests, royalties,
overriding royalties and other interests payable to third parties on account of
production from the Assets and capital expenditures incurred in the ownership
and operation of the Assets in the ordinary course of business and, where
applicable, in accordance with the relevant operating or unit agreement, if any,
and overhead costs charged to the Assets under the relevant operating agreement
or unit agreement, if any, or, if none, the amounts shown under Schedule 1.4
shall be the overhead amounts deemed charged to the Assets, but excluding,
without limitation, liabilities, losses, costs and expenses attributable to
(i) Claims for personal injury or death, property damage or violation of any
Law, (ii) obligations to plug wells or dismantle, abandon and salvage
facilities, (iii) obligations to remediate any contamination of groundwater,
surface water, soil, Equipment or Pipelines under applicable Environmental Laws,
(iv) obligations to furnish make-up gas according to the terms of applicable gas
sales, gathering or transportation contracts, (v) gas balancing obligations and
(vi) obligations to pay working interests, royalties, overriding royalties or
other interests held in suspense by Sellers that are reflected on Schedule 5.25,
all of which are addressed in Article 11. For purposes of this Section 1.4,
determination of whether Property Costs are attributable to the period before or
after the Effective Time shall be based on when services are rendered, when the
goods are delivered or when the work is performed. For clarification, the date
an item or work is ordered is not the date of a pre-Effective Time transaction
for settlement purposes, but rather the date on which the item ordered is
delivered to the job site, or the date on which the work ordered is performed,
shall be the relevant date. For purposes of allocating Hydrocarbon production
(and accounts receivable with respect thereto) under this Section 1.4,
(x) liquid Hydrocarbons shall be deemed to be “from or

4



--------------------------------------------------------------------------------



 



attributable to” the Leases, Units and Wells when they pass through the pipeline
connecting into the storage facilities into which they are run and (y) gaseous
Hydrocarbons shall be deemed to be “from or attributable to” the Leases, Units
and Wells when they pass through the delivery point sales meters on the
pipelines through which they are transported. Sellers shall utilize reasonable
interpolative procedures to arrive at an allocation of Hydrocarbon production
when exact meter readings or gauging and strapping data are not available.
Sellers shall provide to Purchaser, no later than three (3) Business Days prior
to Closing, all data necessary to support any estimated allocation for purposes
of establishing the adjustment to the Purchase Price pursuant to Section 2.2
hereof that will be used to determine the Closing Payment. Taxes, right-of-way
fees, insurance premiums and other Property Costs that are paid periodically
shall be prorated based on the number of days in the applicable period falling
before and the number of days in the applicable period falling at or after the
Effective Time, except that Hydrocarbon production, severance and similar Taxes
shall be prorated based on the number of units actually produced, purchased or
sold or proceeds of sale, as applicable, before, and at or after, the Effective
Time. In each case, Purchaser shall be responsible for the portion allocated to
the period at and after the Effective Time and Sellers shall be responsible for
the portion allocated to the period before the Effective Time.
Section 1.5 Delivery and Maintenance of Records.
     (a) Sellers, at Sellers’ sole cost and expense, shall deliver the Records
to Purchaser within thirty (30) days following Closing. Each Seller may retain
copies of any Records.
     (b) Purchaser, for a period of seven (7) years following Closing, will
(i) retain the Records, (ii) provide Sellers, their Affiliates and their
respective officers, employees and representatives with reasonable access to the
Records during normal business hours for review and copying for legitimate
business reasons at Sellers’ expense, and (iii) provide Sellers, their
Affiliates and their respective officers, employees and representatives with
reasonable access, during normal business hours, to materials received or
produced after Closing relating to any Indemnity Claim made under Section 11.4
of this Agreement for review and copying at Sellers’ expense.
ARTICLE 2
PURCHASE PRICE
Section 2.1 Purchase Price.
     (a) The purchase price for the Assets (the “Purchase Price”) shall consist
of (i) Six Hundred Ninety Three Million One Hundred Seventy Three Thousand Three
Hundred Sixty Two Dollars ($693,173,362) in cash (the “Cash Component”) and
(ii) a number of shares of Purchaser Common Stock having a value of Two Hundred
Twelve Million Four Hundred Forty Four Thousand Dollars ($212,444,000) as
determined in accordance with Section 2.1(b) (the “Stock Component”), in each
case as adjusted as provided in Section 2.2.
     (b) The number of shares of Purchaser Common Stock to which the Sellers
will be entitled pursuant to Section 2.1(a) shall be determined by dividing
$212,444,000 by the Volume Weighted Average Price and rounding the result to the
nearest whole share. The “Volume Weighted Average Price” means the volume
weighted average, for each of the fifteen (15) consecutive Trading Days
immediately prior to the third (3rd) Business Day prior to the Closing Date, of
the per share volume-weighted average prices as displayed under the heading
“Bloomberg VWAP” on Bloomberg page [“KWK<equity>AQR”]. The parties agree that
the calculation of Volume Weighted Average Price shall be carried to five
(5) decimal places. The

5



--------------------------------------------------------------------------------



 



Sellers agree not to engage in any buying, selling, trading, or any other
transactions related to Purchaser Common Stock or to any derivates, options,
swaps, hedges, puts, calls, collars or similar instruments relating to the
Purchaser Common Stock prior to the Closing. “Trading Day” means a day on which
trading in securities generally occurs on the New York Stock Exchange or, if
Purchaser Common Stock is not then listed on the New York Stock Exchange, on the
principal other United States, national or regional securities exchange on which
Purchaser Common Stock is then listed or, if Purchaser Common Stock is not then
listed on a United States, national or regional securities exchange, in the
principal other market on which Purchaser Common Stock is then traded.
Section 2.2 Adjustments to Purchase Price.
     The Purchase Price for the Assets shall be adjusted as follows with all
such amounts being determined in accordance with GAAP and Council of Petroleum
Accountants Society (COPAS) standards:
     (a) Reduced by the aggregate amount of the following proceeds received by
Sellers between the Effective Time and the Closing Date (with the period between
the Effective Time and the Closing Date referred to as the “Adjustment Period”):
(i) proceeds from the sale of Hydrocarbons (net of any royalties, overriding
royalties or other burdens paid by Sellers to third parties on or payable out of
Hydrocarbon production, gathering, processing and transportation costs and any
Hydrocarbon production, severance, sales or excise Taxes not reimbursed to
Sellers by the purchaser of Hydrocarbon production) produced from or
attributable to the Properties during the Adjustment Period, and (ii) other
proceeds earned with respect to the Assets during the Adjustment Period;
     (b) Reduced to the extent provided in (i) Section 7.7 with respect to
Preference Rights and Retained Assets and (ii) Section 8.2(i) with respect to
the Star of Texas Assets;
     (c) (i) Subject to the Individual Title Deductible and the Aggregate Defect
Deductible, reduced by the Title Defect Amount with respect to a Title Defect if
the Title Defect Amount has been determined prior to Closing, (ii) subject to
the Individual Benefit Threshold and the Aggregate Benefit Deductible, increased
by the Title Benefit Amount with respect to each Title Benefit for which the
Title Benefit Amount has been determined prior to Closing and (iii) subject to
the Individual Environmental Deductible and the Aggregate Defect Deductible,
reduced by the Environmental Defect Amount with respect to an Environmental
Defect if the Environmental Defect Amount has been determined prior to Closing;
     (d) Increased by the amount of all Property Costs and other costs
attributable to the ownership and operation of the Assets that are paid by
Sellers and incurred at or after the Effective Time (including any overhead
costs under Schedule 1.4 deemed charged to the Assets with respect to the
Adjustment Period even though not actually paid), except any Property Costs and
other such costs already deducted in the determination of proceeds in
Section 2.2(a);
     (e) Increased or reduced as agreed upon in writing by Sellers and
Purchaser;
     (f) Reduced by the amount of funds held in suspense by Sellers, as
reflected on Schedule 5.25 as such Schedule shall have been updated three
(3) Business Days prior to Closing to reflect additions to or payments from said
suspense funds; and

6



--------------------------------------------------------------------------------



 



     (g) Increased by the amount of actual transaction costs, in an amount not
to exceed $1,039,347, incurred by Sellers in effecting the contemplated
transactions in Purchaser Common Stock.
     Each adjustment made pursuant to Section 2.2(a) shall serve to satisfy, up
to the amount of the adjustment, Purchaser’s entitlement under Section 1.4 to
Hydrocarbon production from or attributable to the Properties during the
Adjustment Period and to the value of other income, proceeds, receipts and
credits earned with respect to the Assets during the Adjustment Period, and, as
such, Purchaser shall not have any separate rights to receive any Hydrocarbon
production or income, proceeds, receipts and/or credits with respect to which an
adjustment has been made. Similarly, the adjustment described in Section 2.2(d)
shall serve to satisfy, up to the amount of the adjustment, Purchaser’s
obligation under Section 1.4 to pay Property Costs and other costs attributable
to the ownership and operation of the Assets that are incurred during the
Adjustment Period, and, as such, Purchaser shall not be separately obligated to
pay for any Property Costs or other such costs with respect to which an
adjustment has been made.
     Notwithstanding anything to the contrary in this Section 2.2, any and all
such adjustments to the Purchase Price shall be made to the Stock Component of
the Purchase Price; provided that if the Stock Component of the Purchase Price
is reduced to zero, then any additional reductions shall be made to the Cash
Component of the Purchase Price.
Section 2.3 Deposit.
     Upon the execution of this Agreement, Purchaser has paid to Sellers an
earnest money deposit in an amount equal to five percent (5%) of the Purchase
Price (the “Deposit”). The Deposit shall be in cash not Purchaser Common Stock.
The Deposit shall be non-interest bearing and applied against the Cash Component
of the Purchase Price if the Closing occurs or shall be otherwise distributed in
accordance with the terms of this Agreement.
ARTICLE 3
TITLE MATTERS
Section 3.1 Sellers’ Title.
     (a) Except for the special warranty of title referenced in Section 3.1(b)
and without limiting Purchaser’s right to adjust the Purchase Price by operation
of this Article 3, Sellers make no warranty or representation, express, implied,
statutory or otherwise, with respect to Sellers’ title to any of the Assets, and
Purchaser hereby acknowledges and agrees that Purchaser’s sole remedy for any
defect of title, including any Title Defect, with respect to any of the Assets
(i) before Closing, shall be Purchaser’s right to adjust the Purchase Price to
the extent provided in this Article 3 and (ii) after Closing, shall be pursuant
to the special warranty of title referenced in Section 3.1(b).
     (b) The conveyance to be delivered by Sellers to Purchaser shall be
substantially in the form of Exhibit B hereto (the “Conveyance”) and contain a
special warranty of Defensible Title by, through and under Sellers but not
otherwise to the Properties shown on Exhibit A-1, but shall otherwise be without
warranty of title of any kind, express, implied or statutory or otherwise.
     (c) Purchaser shall not be entitled to protection under Sellers’ special
warranty of title in the Conveyance against any Title Defect reported under this
Article 3 and/or any Title

7



--------------------------------------------------------------------------------



 



Defect disclosed in writing to Purchaser by Sellers or demonstrated by Sellers
to have been actually known by Purchaser prior to the Title Claim Date.
     (d) Notwithstanding anything herein provided to the contrary, if a Title
Defect under this Article 3 results from any matter which could also result in
the breach of any representation or warranty of Sellers set forth in Article 5,
then Purchaser shall only be entitled to assert such matter (i) before Closing,
as a Title Defect to the extent permitted by this Article 3, or (ii) after
Closing, as a breach of Sellers’ special warranty of title contained in the
Conveyance to the extent permitted by this Section 3.1, and shall be precluded
from also asserting such matter as the basis of the breach of any such
representation of warranty.
     (e) The assignment of the Option to be delivered by Hillwood to Purchaser
shall be in substantially the form of Exhibit B-1 hereto (the “Assignment”) and
shall contain representations and warranties that Purchaser shall acquire full
and complete ownership of the Option to the complete exclusion of any other
Person.
Section 3.2 Definition of Defensible Title.
     (a) As used in this Agreement, the term “Defensible Title” means that
record title of Sellers with respect to the Properties shown in Exhibit A-1
that, except for and subject to Permitted Encumbrances:
     (i) Entitles Sellers to receive a share of the Hydrocarbons produced, saved
and marketed from any Property shown in Exhibit A-1 throughout the duration of
the productive life of such Property (after satisfaction of all royalties,
overriding royalties, net profits interests or other similar burdens on or
measured by production of Hydrocarbons) (a “Net Revenue Interest”), of not less
than the Net Revenue Interest shown in Exhibit A-1 for such Property, except
decreases in connection with those operations in which Sellers may, with the
written consent of Purchaser, be a non-consenting co-owner after the date of
this Agreement, decreases resulting from the establishment or amendment, with
the written consent of Purchaser, of pools or units after the date of this
Agreement, and except as stated in such Exhibit A-1;
     (ii) Obligates Sellers to bear a percentage of the costs and expenses for
the maintenance and development of, and operations relating to, any Property
shown in Exhibit A-1 not greater than the “working interest” shown in
Exhibit A-1 for such Property without increase throughout the productive life of
such Property, except as stated in Exhibit A-1 and except increases resulting
from contribution requirements with respect to non-consenting co-owners under
applicable operating agreements and increases that are accompanied by at least a
proportionate increase in Sellers’ Net Revenue Interest; and
     (iii) Is free and clear of liens, encumbrances, obligations, security
interests or pledges.
     (b) As used in this Agreement, the term “Title Defect” means any lien,
charge, encumbrance, obligation (including contract obligation), defect or other
matter (including, without limitation a discrepancy in Net Revenue Interest or
working interest) that causes Sellers not to have Defensible Title in and to the
Properties shown in Exhibit A-1 as of the Effective Time and the Closing Date.
As used in this Agreement, the term “Title Benefit” shall mean any right,
circumstance or condition that operates to increase the Net Revenue Interest of
Sellers in

8



--------------------------------------------------------------------------------



 



any Property shown on Exhibit A-1 without causing a greater than proportionate
increase in Sellers’ working interest above that shown in Exhibit A-1 as of the
Effective Time and the Closing Date. Notwithstanding the foregoing, the
following shall not be considered Title Defects:
     (i) defects based solely on (1) lack of information in the Sellers’ files,
or (2) references to a document(s) if such document(s) is not in Sellers’ files;
     (ii) defects arising out of lack of corporate or other entity authorization
unless Purchaser provides affirmative evidence that the action was not
authorized and results in another party’s actual and superior claim of title to
the relevant Property;
     (iii) defects based on a gap in Sellers’ chain of title in the county
records as to fee Leases, unless such gap is affirmatively shown to exist in
such records by an abstract of title, title opinion or landman’s title chain
which documents shall be included in a Title Defect Notice;
     (iv) defects that have been cured by applicable Laws of limitations or
prescription; and
     (v) the Option.
Section 3.3 Definition of Permitted Encumbrances.
     As used herein, the term “Permitted Encumbrances” means any or all of the
following:
     (a) Royalties and any overriding royalties, reversionary interests and
other burdens to the extent that the net cumulative effect of such burdens does
not reduce Sellers’ Net Revenue Interest below that shown in Exhibit A-1 or
increase Sellers’ working interest above that shown in Exhibit A-1 without a
corresponding increase in the Net Revenue Interest;
     (b) All Leases to the extent that the net cumulative effect of such
instruments does not reduce Sellers’ Net Revenue Interest below that shown in
Exhibit A-1 or increase Sellers’ working interest above that shown in
Exhibit A-1 without a corresponding increase in the Net Revenue Interest, and
other than any term or provision in any of the Leases that would have the effect
of excluding from the Properties the Barnett Shale Formation;
     (c) Preference Rights applicable to the Assets applicable to this or any
future transaction;
     (d) Third-party consent requirements and similar restrictions applicable to
this or any future transaction;
     (e) Liens for current Taxes or assessments not yet delinquent or, if
delinquent, being contested in good faith by appropriate actions;
     (f) Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar liens or charges arising in the ordinary course of
business for amounts not yet delinquent (including any amounts being withheld as
provided by Law), or, if delinquent, being contested in good faith by
appropriate actions;
     (g) All rights to consent by, required notices to, filings with or other
actions by Governmental Bodies in connection with the sale or conveyance of the
Assets or interests

9



--------------------------------------------------------------------------------



 



therein if they are not required or customarily obtained prior to the sale or
conveyance to the extent applicable to this or any future transaction;
     (h) Excepting circumstances where such rights have already been triggered,
rights of reassignment arising upon final intention to abandon or release the
Assets, or any of them;
     (i) Surface Contracts and Contracts listed on Schedule 1.2(e) to the extent
that they do not individually reduce Sellers’ Net Revenue Interest below that
shown in Exhibit A-1 or increase Sellers’ working interest above that shown in
Exhibit A-1 without a corresponding increase in Net Revenue Interest and do not
unreasonably interfere with the operation of the Assets affected thereby, and
other than any term or provision in any of the foregoing that would have the
effect of excluding from the Properties the Barnett Shale Formation;
     (j) All rights reserved to or vested in any Governmental Body to control or
regulate any of the Assets in any manner and all obligations and duties under
all applicable laws, rules and orders of any such Governmental Body or under any
franchise, grant, license or permit issued by any such Governmental Body;
     (k) Any encumbrance which is discharged by Sellers at or prior to Closing;
     (l) Any matters shown on Exhibit A-1; and
     (m) Liens granted under applicable joint operating agreements.
Section 3.4 Notice of Title Defect Adjustments.
     (a) To assert a claim of a Title Defect, Purchaser must deliver claim
notices to Sellers (each, a “Title Defect Notice”) on or before five
(5) Business Days prior to the Closing Date (the “Title Claim Date”). Purchaser
will endeavor in good faith to provide Title Defect Notices in advance of the
Title Claim Date if such are available. Each Title Defect Notice shall be in
writing and shall include (i) a description of the alleged Title Defect(s),
(ii) the Properties affected by the Title Defect (each, a “Title Defect
Property”), (iii) the Allocated Value of each Title Defect Property,
(iv) supporting documents reasonably necessary for Sellers (as well as any title
attorney, environmental attorney or examiner hired by Sellers) to verify the
existence of the alleged Title Defect(s), and (v) the amount by which Purchaser
reasonably believes the Allocated Value of each Title Defect Property is reduced
by the alleged Title Defect(s) and the computations and information upon which
Purchaser’s belief is based. Notwithstanding any other provision of this
Agreement to the contrary, Purchaser shall be deemed to have waived its right to
assert Title Defects to the extent that Purchaser does not provide notice to
Sellers of such Title Defects on or before the Title Claim Date; provided,
however, such waiver shall have no effect or limitation on the special warranty
of title referenced in Section 3.1(b). For purposes of this Agreement, the term
“Allocated Value” shall mean the portion of the Purchase Price that has been
allocated to a Unit, Well, pipeline or Asset in Exhibit A-1.
     (b) Sellers shall have the right, but not the obligation, to deliver to
Purchaser on or before the Title Claim Date with respect to each Title Benefit a
notice (a “Title Benefit Notice”) including (i) a description of the Title
Benefit, (ii) the Properties affected, (iii) the Allocated Value of the
Properties subject to such Title Benefit and (iv) the amount by which the
Sellers reasonably believe the Allocated Value of those Properties is increased
by the Title Benefit, and the computations and information upon which Sellers’
belief is based. Sellers shall be deemed to have waived all Title Benefits for
which it fails to provide to Purchaser a Title Benefit Notice on or before the
Title Claim Date.

10



--------------------------------------------------------------------------------



 



     (c) Sellers shall have the right, but not the obligation, to attempt, at
their sole cost, to cure or remove at any time prior to Closing (the “Cure
Period”), unless the parties otherwise agree, any Title Defects of which Sellers
have been advised by Purchaser.
     (d) In the event that any Title Defect is not waived by Purchaser or cured
on or before Closing:
     (i) Sellers shall, subject to the Individual Title Deductible and the
Aggregate Defect Deductible, reduce the Purchase Price by an amount agreed upon
(“Title Defect Amount”) pursuant to Section 3.4(g) or 3.4(i) by Purchaser and
Sellers as being the value of such Title Defect, taking into consideration the
Allocated Value of the Property subject to such Title Defect, the portion of the
Property subject to such Title Defect and the legal effect of such Title Defect
on the Property affected thereby; provided, however, that the methodology, terms
and conditions of Section 3.4(g) shall control any such determination; or
     (ii) if applicable, terminate this Agreement.
     (e) Subject to the Individual Benefit Threshold and the Aggregate Benefit
Deductible, with respect to each Property affected by Title Benefits reported
under Section 3.4(b), the Purchase Price shall be increased by an amount (the
“Title Benefit Amount”) equal to the increase in the Allocated Value for such
Property caused by such Title Benefits, as determined pursuant to Section
3.4(h).
     (f) Section 3.4(d) shall be the exclusive right and remedy of Purchaser
with respect to Title Defects asserted by Purchaser pursuant to Section 3.4.
     (g) The Title Defect Amount resulting from a Title Defect shall be the
amount by which the Allocated Value of the Title Defect Property affected by
such Title Defect is reduced as a result of the existence of such Title Defect
and shall be determined in accordance with the following methodology, terms and
conditions:
     (i) if Purchaser and Sellers agree on the Title Defect Amount, that amount
shall be the Title Defect Amount;
     (ii) if the Title Defect is a lien, encumbrance or other charge that is
undisputed and liquidated in amount, then the Title Defect Amount shall be the
amount necessary to be paid to remove the Title Defect from the Title Defect
Property;
     (iii) if the Title Defect represents a discrepancy between (1) the Net
Revenue Interest for any Title Defect Property and (2) the Net Revenue Interest
stated on Exhibit A-1, then the Title Defect Amount shall be the product of the
Allocated Value of such Title Defect Property multiplied by a fraction, the
numerator of which is the Net Revenue Interest decrease and the denominator of
which is the Net Revenue Interest stated on Exhibit A-1;
     (iv) if the Title Defect represents an obligation, encumbrance, burden or
charge upon or other defect in title to the Title Defect Property of a type not
described in subsections (i), (ii) or (iii) above, then the Title Defect Amount
shall be determined by taking into account the Allocated Value of the Title
Defect Property, the portion of the Title Defect Property affected by the Title
Defect, the

11



--------------------------------------------------------------------------------



 



legal effect of the Title Defect, the potential economic effect of the Title
Defect over the life of the Title Defect Property, the values placed upon the
Title Defect by Purchaser and Sellers and such other factors as are necessary to
make a proper evaluation; and
     (v) notwithstanding anything to the contrary in this Article 3, the
aggregate Title Defect Amounts attributable to the effect of all Title Defects
upon any Title Defect Property shall not exceed the Allocated Value of the Title
Defect Property.
     (h) The Title Benefit Amount for any Title Benefit shall be the product of
the Allocated Value of the affected Property multiplied by a fraction, the
numerator of which is the Net Revenue Interest increase and the denominator of
which is the Net Revenue Interest stated on Exhibit A-1. Notwithstanding
anything to the contrary, (i) in no event shall there be any increase in the
Purchase Price for any Individual Title Benefit if the Title Benefit Amount
attributable thereto does not exceed $50,000 (“Individual Benefit Threshold”);
and (ii) in no event shall there be any increase in the Purchase Price for any
Title Benefits that exceed the Individual Benefit Threshold unless and to the
extent that the sum of all Title Benefit Amounts attributable thereto exceed an
amount equal to one percent (1%) of the Purchase Price (“Aggregate Benefit
Deductible”).
     (i) Sellers and Purchaser shall attempt to agree on all Title Defect
Amounts and Title Benefit Amounts prior to Closing. If Sellers and Purchaser are
unable to agree by Closing, the Title Defect Amounts and Title Benefit Amounts
in dispute shall be exclusively and finally resolved by arbitration pursuant to
this Section 3.4(i). There shall be a single arbitrator, who shall be a title
attorney with at least ten (10) years experience in oil and gas titles involving
properties in the regional area in which the Properties are located, as selected
by mutual agreement of Purchaser and Sellers within fifteen (15) Business Days
after the end of the Cure Period, and absent such agreement, by the Dallas
office of the American Arbitration Association (the “Title Arbitrator”). The
arbitration proceeding shall be held in Tarrant County, Texas and shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, to the extent such rules do not conflict with the terms
of this Section. The Title Arbitrator’s determination shall be made within
fifteen (15) Business Days after submission of the matters in dispute and shall
be final and binding upon both parties, without right of appeal. In making his
determination, the Title Arbitrator shall be bound by the rules set forth in
Sections 3.4(g) and 3.4(h) and may consider such other matters as in the opinion
of the Title Arbitrator are necessary or helpful to make a proper determination.
Additionally, the Title Arbitrator may consult with and engage disinterested
third parties to advise the Title Arbitrator, including, without limitation,
petroleum engineers. The Title Arbitrator shall act as an expert for the limited
purpose of determining the specific disputed Title Defect Amounts and Title
Benefit Amounts submitted by either party and may not award damages, interest or
penalties to either party with respect to any matter. Sellers and Purchaser
shall each bear its own legal fees and other costs of presenting its case. Each
party shall bear one-half of the costs and expenses of the Title Arbitrator,
including any costs incurred by the Title Arbitrator that are attributable to
such third-party consultation. Within ten (10) days after the Title Arbitrator
delivers written notice to Purchaser and Seller of his award with respect to a
Title Defect Amount or a Title Benefit Amount, (i) Purchaser shall pay to
Sellers the amount, if any, so awarded by the Title Arbitrator to Sellers, plus
interest payable on such amount at the Agreed Interest Rate from (but not
including) the Closing Date to (and including) the date on which such amount is
paid to Sellers and (ii) Sellers shall pay to Purchaser the amount, if any, so
awarded by the Title Arbitrator to Purchaser, plus interest payable on such
amount at the Agreed Interest Rate from

12



--------------------------------------------------------------------------------



 



(but not including) the Closing Date to (and including) the date on which such
amount is paid to Purchaser.
     (j) Notwithstanding anything to the contrary, (i) in no event shall there
be any adjustments to the Purchase Price or other remedies provided by Sellers
for individual Title Defects that do not exceed $50,000 (“Individual Title
Deductible”); and (ii) in no event shall there be any adjustments to the
Purchase Price or other remedies provided by Sellers for Title Defects unless
the sum of (a) the Title Defect Amounts attributable to all such Title Defects
which exceed the Individual Title Deductible, in the aggregate, excluding any
Title Defects cured by Sellers, and (b) the Environmental Defect Amounts
attributable to all Environmental Defects, in the aggregate, excluding any
Environmental Defects cured by Sellers, exceeds a deductible in an amount equal
to two percent (2%) of the Purchase Price (“Aggregate Defect Deductible”), after
which point Purchaser shall be entitled to adjustments to the Purchase Price or
other remedies only with respect to uncured Title Defects and uncured
Environmental Defects where the aggregate Title Defect Amounts and Environmental
Defect Amounts attributable thereto are in excess of such Aggregate Defect
Deductible.
Section 3.5 Casualty or Condemnation Loss.
     (a) Purchaser shall assume all risk of loss with respect to, and any change
in the condition of the Assets from the Effective Time until Closing for
production of Hydrocarbons through normal depletion (including, but not limited
to, the watering out of any Well, collapsed casing or sand infiltration of any
Well) and the depreciation of personal property due to ordinary wear and tear.
     (b) Subject to the provisions of Sections 8.1(f) and 8.2(f) hereof, if,
after the date of this Agreement but prior to the Closing Date, any portion of
the Assets is destroyed or damaged by fire or other casualty or is taken in
condemnation or under right of eminent domain, and the loss as a result of such
individual casualty or taking exceeds one percent (1%) of the Purchase Price,
Purchaser shall nevertheless be required to close and Sellers shall elect by
written notice to Purchaser prior to Closing either (i) to cause the Assets
affected by any casualty or taking to be repaired or restored to at least their
condition prior to such casualty, at Sellers’ sole cost, as promptly as
reasonably practicable (which work may extend after the Closing Date), or
(ii) to indemnify Purchaser through a document reasonably acceptable to Sellers
and Purchaser against any costs or expenses that Purchaser reasonably incurs to
repair the Assets subject to any casualty or taking. In each case, Sellers shall
retain all rights to insurance and other claims against third parties with
respect to the casualty or taking except to the extent the parties otherwise
agree in writing.
     (c) If, after the date of this Agreement but prior to the Closing Date, any
portion of the Assets is destroyed or damaged by fire or other casualty or is
taken in condemnation or under right of eminent domain, and the loss as a result
of such individual casualty or taking is one percent (1%) or less of the
Purchase Price, Purchaser shall nevertheless be required to close and Sellers
shall, at Closing, pay to Purchaser all sums paid to Sellers by third parties by
reason of such casualty or taking and shall assign, transfer and set over to
Purchaser or subrogate Purchaser to all of Sellers’ right, title and interest
(if any) in insurance claims, unpaid awards and other rights against third
parties (other than Affiliates of any Seller and its and their directors,
officers, employees and agents) arising out of the casualty or taking.

13



--------------------------------------------------------------------------------



 



Section 3.6 Limitations on Applicability.
     The right of Purchaser to assert a Title Defect under this Agreement shall
terminate as of the Title Claim Date, provided there shall be no termination of
Purchaser’s or Sellers’ rights under Section 3.4 with respect to any bona fide
Title Defect properly reported in a Title Defect Notice or bona fide Title
Benefit Claim properly reported in a Title Benefit Notice on or before the Title
Claim Date. Thereafter, Purchaser’s sole and exclusive rights and remedies with
regard to title to the Assets shall be as set forth in, and shall arise under,
the Conveyance transferring the Assets from Sellers to Purchaser.
Section 3.7 Government Approvals Respecting Assets
     (a) Federal and State Approvals. Purchaser, within thirty (30) days after
Closing, shall file for any requisite approval with the applicable government
agencies all assignment documents and other state and federal transfer documents
required to effectuate the transfer of the Assets. Purchaser further agrees
promptly after Closing to take all other actions reasonably required of it by
federal or state agencies having jurisdiction to obtain all requisite regulatory
approvals with respect to this transaction and to use its reasonable commercial
efforts to obtain the approval by such federal or state agencies, as applicable,
of Sellers’ assignment documents requiring federal or state approval in order
for Purchaser to be recognized by the federal or state agencies as the owner of
the Assets. Purchaser shall provide Sellers with the resignation and designation
of operator instruments and approved copies of the assignment documents and
other state and federal transfer documents as soon as they are available.
     (b) Title Pending Governmental Approvals. Until all of the governmental
approvals provided for in Section 3.7(a) have been obtained, the following shall
occur with respect to the affected portion of the Assets:
     (i) Sellers shall continue to hold record title to the affected Leases and
other affected portion of the Assets as nominee for Purchaser;
     (ii) Purchaser shall be responsible for all assumed obligations with
respect to the affected Leases and other affected portion of the Assets as if
Purchaser were the record owner of such Leases and other portion of the Assets
as of the Effective Time; and
     (iii) Sellers shall act as Purchaser’s nominee but shall be authorized to
act only upon and in accordance with Purchaser’s instructions, and Sellers shall
have no authority, responsibility or discretion to perform any tasks or
functions with respect to the affected Leases and other affected portion of the
Assets other than those that are purely administrative or ministerial in nature,
unless otherwise specifically requested and authorized by Purchaser in writing.
     (c) Denial of Required Governmental Approvals. If the federal or state
agency fails to grant approval within twenty-four (24) months after the Closing,
Sellers may continue to hold record title to the affected Leases and other
affected Assets as Purchaser’s nominee or, at Sellers’ sole option, Sellers may
terminate this Agreement and all their obligations hereunder as to the affected
Leases and other affected portion of the Assets by giving sixty (60) days
written notice to Purchaser. Upon such termination: (i) this Agreement shall be
null and void and terminated only as to the affected Leases and other affected
portion of the Assets, (ii) Purchaser shall immediately reassign and return to
Sellers the assignment documents and any and all other documents, materials and
data previously delivered to Purchaser with respect to the

14



--------------------------------------------------------------------------------



 



affected Leases and other affected portion of the Assets, and (iii) Sellers
shall pay to Purchaser the Allocated Value of the affected Property, without
interest, less the proceeds of Hydrocarbon production received by Purchaser
(which shall be retained by Purchaser as its sole property) net of all expenses,
overhead, royalties and costs of operations (including plugging and abandonment
expenses but excluding mortgage interest and any burdens, liens or encumbrances
created by Purchaser that must be released prior to this payment) attributable
to the affected Leases or other affected portion of the Assets from the
Effective Time forward. In no event, however, shall Sellers ever be required to
reimburse Purchaser for any expenditures associated with workovers,
recompletions, sidetracks, or the drilling, completion or plugging and
abandonment of wells drilled or work performed by Sellers.
ARTICLE 4
ENVIRONMENTAL MATTERS
Section 4.1 Assessment.
     From the date of the execution of this Agreement until the Closing Date,
Sellers shall afford to Purchaser and its officers, employees, agents and
authorized representatives reasonable access to the Assets, including the
Records in accordance with Section 7.1. During such period, Sellers shall also
make available to Purchaser, upon reasonable notice and during regular business
hours, such personnel of Sellers knowledgeable with respect to the Assets in
order that Purchaser may make such diligent investigation as Purchaser considers
desirable. Upon notice to Sellers, Purchaser shall, subject to the provisions of
Section 11.4(b)(vi), have the right to conduct an environmental assessment of
all or any portion of the Properties (the “Assessment”) to be conducted by a
reputable environmental consulting or engineering firm approved in advance in
writing by Sellers, but only to the extent that Sellers may grant such right
without violating any obligations to any third party. The Assessment shall be
conducted at the sole cost and expense of Purchaser and shall be subject to the
indemnity provisions of Section 4.4 and Section 11.4(b)(vi). Prior to conducting
any sampling, boring, drilling or other invasive investigative activity with
respect to the Properties (“Invasive Activity”), Purchaser shall furnish for
Sellers’ review a proposed scope of such Invasive Activity, including a
description of the activities to be conducted and a description of the
approximate locations of such activities. If any of the proposed activities may
unreasonably interfere with normal operation of the Properties, Sellers may
request an appropriate modification of the proposed Invasive Activity. Sellers
shall have the right to be present during any Assessment of the Properties and
shall have the right, at their option and expense, to split samples with
Purchaser. After completing any Assessment of the Properties, Purchaser shall,
at its sole cost and expense, restore the Properties to their condition prior to
the commencement of such Assessment, unless Sellers request otherwise, and shall
promptly dispose of all drill cuttings, corings or other investigative-derived
wastes generated in the course of the Assessment. Purchaser shall maintain, and
shall cause its officers, employees, representatives, consultants and advisors
to maintain, all information obtained by Purchaser pursuant to any Assessment or
other due diligence activity as strictly confidential in perpetuity, unless
disclosure of any facts discovered through such Assessment is required under any
Environmental Laws. Purchaser shall provide Sellers with a copy of all
environmental reports prepared by, or on behalf of, Purchaser with respect to
any Assessment or Invasive Activity conducted on the Properties. In the event
that any necessary disclosures under applicable Environmental Laws are required
with respect to matters discovered by any Assessment conducted by, for or on
behalf of Purchaser, Purchaser agrees that Sellers shall be the responsible
party for disclosing such matters to the appropriate Governmental Bodies.

15



--------------------------------------------------------------------------------



 



Section 4.2 NORM, Wastes and Other Substances.
     Purchaser acknowledges that the Assets have been used for exploration,
development and production of Hydrocarbons and that there may be petroleum,
produced water, wastes or other substances or materials located in, on or under
the Properties or associated with the Assets. Equipment and sites included in
the Assets may contain asbestos, hazardous substances or NORM. NORM may affix or
attach itself to the inside of wells, materials, and equipment as scale or in
other forms. The wells, materials and equipment (including, without limitation,
the Wells and Equipment) located on the Properties or included in the Assets may
contain NORM and other wastes or hazardous substances. NORM-containing material
and/or other wastes or hazardous substances may have come in contact with
various environmental media, including, without limitation, water, soils or
sediment. Special procedures may be required for the assessment, remediation,
removal, transportation or disposal of environmental media, wastes, asbestos,
hazardous substances and NORM from the Assets.
Section 4.3 Environmental Defects.
     If, as a result of its investigation pursuant to Section 4.1, Purchaser
reasonably believes that with respect to the Assets, there exists a violation of
an Environmental Law or there exists a condition that requires any of the Assets
to be remediated under any Environmental Law (in each case, an “Environmental
Defect”), then on or before five (5) Business Days prior to the Closing Date
(the “Environmental Claim Date”), Purchaser may notify Sellers in writing of
such Environmental Defect (an “Environmental Defect Notice”). To be effective,
each such notice shall set forth (a) a description of the matter constituting
the asserted Environmental Defect, (b) the Assets affected by the Environmental
Defect, (c) the estimated Lowest Cost Response to eliminate the Environmental
Defect in question (the “Environmental Defect Amount”) and (d) supporting
documents reasonably necessary for Sellers to verify the existence of the
alleged Environmental Defect and the Environmental Defect Amount. Sellers shall
have the right, but not the obligation, to cure any Environmental Defect before
Closing or, provided that the parties shall have agreed to the general plan of
remediation with respect to such Environmental Defect and the time period by
which such remediation shall take place, after Closing. If Sellers disagree with
any of Purchaser’s assertions with respect to the existence of an Environmental
Defect or the Environmental Defect Amount applicable thereto, Purchaser and
Sellers will attempt to resolve the dispute prior to Closing. If the dispute
cannot be resolved within ten (10) days of the first meeting between Purchaser
and Sellers, either party may submit the dispute to an environmental consultant
approved in writing by Sellers and Purchaser that is experienced in
environmental corrective action at oil and gas properties in the relevant
jurisdiction and that shall not have performed professional services for either
party or any of their respective Affiliates during the previous five years (the
“Independent Expert”). The Independent Expert may elect to conduct the dispute
resolution proceeding by written submissions from Purchaser and Sellers with
exhibits, including interrogatories, supplemented with appearances by Purchaser
and Sellers, if necessary, as the Independent Expert may deem necessary. After
the parties and Independent Expert have had the opportunity to review all such
submissions, the Independent Expert shall call for a final, written offer of
resolution from each party. The Independent Expert shall render its decision
within twenty (20) Business Days of receiving such offers. The Independent
Expert may not award damages, interest or penalties to either party with respect
to any matter. The decision of the Independent Expert shall be final and binding
upon both parties, without right of appeal. Sellers and Purchaser shall each
bear its own legal fees and other costs of presenting its case to the
Independent Expert. Each party shall bear one-half of the costs and expenses of
the Independent Expert. The parties shall adjust the Purchase Price to reflect
the Environmental Defect Amounts, as agreed by the parties or as determined by
the Independent Expert, for all uncured Environmental Defects; provided, that

16



--------------------------------------------------------------------------------



 



notwithstanding anything to the contrary, (x) in no event shall there be any
adjustments to the Purchase Price for any individual uncured Environmental
Defect or series of related uncured Environmental Defects for which the
Environmental Defect Amount therefor does not exceed $100,000 (“Individual
Environmental Deductible”); and (y) in no event shall there be any adjustments
to the Purchase Price for any uncured Environmental Defect unless the aggregate
Environmental Defect Amounts attributable to all such Environmental Defects,
taken together with the aggregate Title Defect Amounts attributable to all
uncured Title Defects, exceeds the Aggregate Defect Deductible, after which
point Purchaser shall be entitled to an adjustment to the Purchase Price or
other remedies only with respect to uncured Title Defects and uncured
Environmental Defects where the aggregate Title Defect Amounts and Environmental
Defect Amounts attributable thereto are in excess of such Aggregate Defect
Deductible. To the extent the Independent Expert fails to determine any disputed
Environmental Defect Amounts prior to Closing, then, within ten (10) days after
the Independent Expert delivers written notice to Purchaser and Sellers of his
award with respect to an Environmental Defect Amount, Sellers shall pay to
Purchaser the amount, if any, so awarded by the Independent Examiner, plus
interest payable on such amount at the Agreed Interest Rate from (but not
including) the Closing Date to (and including) the date on which such amount is
paid to Purchaser.
Section 4.4 Inspection Indemnity.
     PURCHASER HEREBY AGREES TO DEFEND, INDEMNIFY, RELEASE, PROTECT, SAVE AND
HOLD HARMLESS THE SELLERS INDEMNITEES FROM AND AGAINST ANY AND ALL LOSSES AND
CLAIMS RESULTING DIRECTLY FROM ANY DUE DILIGENCE ACTIVITY CONDUCTED BY PURCHASER
OR ITS AGENTS, WHETHER BEFORE OR AFTER THE EXECUTION OF THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY LOSSES RESULTING, IN WHOLE OR IN PART, FROM
THE NEGLIGENCE (OTHER THAN THE GROSS NEGLIGENCE) OR STRICT LIABILITY OF ANY
SELLER.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLERS
Section 5.1 Generally.
     (a) Any representation or warranty qualified “to the knowledge of Sellers”
or “to Sellers’ knowledge” or with any similar knowledge qualification is
limited to matters within the actual knowledge of Mark Rollins, Mike Berry, Bill
Burton, George Young, Jr., any Vice President of Chief LP or Chief Pipeline, any
other officer of any Seller, and any employee at a managerial or higher level of
any Seller. “Actual knowledge” for purposes of this Agreement means information
actually personally known by such persons.
     (b) Inclusion of a matter on a Schedule to a representation or warranty
that addresses matters having a Material Adverse Effect shall not be deemed an
indication that such matter does, or may, have a Material Adverse Effect.
Likewise, the inclusion of a matter on a Schedule in relation to a
representation or warranty shall not be deemed an indication that such matter
necessarily would, or may, breach such representation or warranty absent its
inclusion on such Schedule. Matters may be disclosed on a Schedule to this
Agreement for purposes of information only.
     (c) Subject to the foregoing provisions of this Section 5.1 and
Section 13.20, the disclaimers and waivers contained in Sections 11.8 and 11.9
and the other terms and conditions of this Agreement, Sellers represent and
warrant to Purchaser the matters set out in Sections 5.2 through 5.31.

17



--------------------------------------------------------------------------------



 



Section 5.2 Existence and Qualification.
     Each Seller other than a natural person is duly organized, validly existing
and in good standing under the laws of the State of Texas.
Section 5.3 Power.
     Each Seller other than a natural person has the partnership or limited
liability company power to enter into and perform this Agreement and consummate
the transactions contemplated by this Agreement.
Section 5.4 Authorization and Enforceability.
     The execution, delivery and performance of this Agreement, and the
performance of the transactions contemplated hereby, have been duly and validly
authorized by all necessary corporate, partnership or limited liability company
action on the part of each of the Sellers. This Agreement has been, and all
documents required hereunder to be executed and delivered by each Seller at
Closing will be, duly executed and delivered by each Seller, and this Agreement
constitutes, and at the Closing such documents will constitute, the valid and
binding obligations of each Seller, enforceable against such Seller in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy or other similar laws affecting the rights and remedies of
creditors generally as well as to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.5 No Conflicts.
     Subject to compliance with the Preference Rights and Transfer Requirements
set forth in Schedule 5.13, the execution, delivery and performance of this
Agreement by each Seller, and the transactions contemplated herein will not
(a) violate any provision of the certificate of formation or limited
partnership, partnership agreement, limited liability company agreement or other
constituent documents of any Seller, (b) result in default (with due notice or
lapse of time or both) or the creation of any lien or encumbrance or give rise
to any right of termination, cancellation or acceleration under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license
or agreement to which any Seller is a party or which affect the Assets,
(c) violate any judgment, order, ruling, or decree applicable to any Seller as a
party in interest, (d) violate any Laws applicable to any Seller or any of the
Assets, except for (i) rights to consent by, required notices to, filings with,
approval or authorizations of, or other actions by any Governmental Body where
the same are not required prior to the assignment of the related Asset or are
customarily obtained subsequent to the sale or conveyance thereof and (ii) any
matters described in clauses (b), (c) or (d) above which would not have a
Material Adverse Effect.
Section 5.6 Liability for Brokers’ Fees.
     Purchaser shall not directly or indirectly have any responsibility,
liability or expense as a result of undertakings or agreements of any Seller for
brokerage fees, finder’s fees, agent’s commissions or other similar forms of
compensation in connection with this Agreement or any agreement or transaction
contemplated hereby.

18



--------------------------------------------------------------------------------



 



Section 5.7 Litigation.
     Except as set forth in: (a) Schedule 5.7(a), no proceeding, action, suit
for which Sellers have received service of process, or other legal proceeding of
any kind or nature before any Governmental Body or arbitrator (including any
take-or-pay claims) is pending or, to Sellers’ knowledge, threatened, which
affects the Assets; and (b) to Sellers’ knowledge, no investigations are
currently pending and no suits have been filed which affect the Assets. No
notice in writing from any Governmental Body or other Person that could have a
Material Adverse Effect has been received by Seller claiming any violation of or
noncompliance with any Law with respect to the Assets (including any such Law
concerning the conservation of natural resources).
Section 5.8 Taxes and Assessments.
     With respect to all Taxes related to the Assets, (a) all reports, returns,
statements (including estimated reports, returns or statements) and other
similar filings (the “Tax Returns”) relating to the Assets required to be filed
by Sellers with respect to such Taxes have been timely filed with the
appropriate Governmental Body in all jurisdictions in which such Tax Returns are
required to be filed, (b) such Tax Returns are true and correct in all material
respects, and (c) all Taxes reported on such Tax Returns have been paid, except
those being contested in good faith.
     With respect to all Taxes related to the Assets, except as set forth on
Schedule 5.8, (x) there is not currently in effect any extension or waiver of
any statute of limitations of any jurisdiction regarding the assessment or
collection of any such Tax; (y) there are no administrative proceedings or
lawsuits pending against the Assets or any Seller by any taxing authority; and
(z) there are no Tax liens on any of the Assets except for liens for Taxes not
yet due.
Section 5.9 Compliance with Laws.
     Except as disclosed on Schedule 5.9, the Assets are, and the operation of
the Assets is, in compliance with the provisions and requirements of all Laws of
all Governmental Bodies having jurisdiction with respect to the Assets or the
ownership, operation, development, maintenance or use of any thereof, except
where the failure to so comply would not have a Material Adverse Effect.
Notwithstanding the foregoing, Sellers make no representation or warranty,
express or implied, under this Section relating to any Environmental Liabilities
or Environmental Law.
Section 5.10 Contracts.
     To the knowledge of Sellers, Sellers have paid their share of all costs
payable by them under the Contracts, except those being contested in good faith.
Sellers are in compliance with all Contracts, except such non-compliance as
would not have a Material Adverse Effect.
Section 5.11 Payments for Hydrocarbon Production.
     To the knowledge of Sellers, (a) all rentals, royalties, excess royalty,
overriding royalty interests, Hydrocarbon production payments and other payments
due and/or payable by Sellers to overriding royalty holders and other interest
owners under or with respect to the Assets and the Hydrocarbons produced
therefrom or attributable thereto have been paid, and (b) no Seller is obligated
under any contract or agreement for the sale of gas from the Assets containing a

19



--------------------------------------------------------------------------------



 



take-or-pay, advance payment, prepayment or similar provision, or under any
gathering, transmission or any other contract or agreement with respect to any
of the Assets to gather, deliver, process or transport any gas without then or
thereafter receiving full payment therefor.
Section 5.12 Governmental Authorizations.
     To Sellers’ knowledge, Sellers have obtained and are maintaining all
federal, state and local governmental licenses, permits, franchises, orders,
exemptions, variances, waivers, authorizations, certificates, consents, rights,
privileges and applications therefor (the “Governmental Authorizations”) that
are presently necessary or required for the ownership and operation of the
Seller Operated Assets as currently owned and operated, the loss of which would
have a Material Adverse Effect. Except as disclosed in Schedule 5.7(a) and
except as would not have a Material Adverse Effect, (a) Sellers have operated
the Seller Operated Assets in accordance with the conditions and provisions of
such Governmental Authorizations, and (b) no written notices of violation have
been received by any Seller, and no proceedings are pending or, to Sellers’
knowledge, threatened in writing, that might result in any modification,
revocation, termination or suspension of any such Governmental Authorizations or
which would require any corrective or remediation action by Sellers.
Section 5.13 Preference Rights and Transfer Requirements.
     To Sellers’ knowledge, none of the Assets, or any portion thereof, is
subject to any Preference Right or Transfer Requirement that may be applicable
to the transactions contemplated by this Agreement, except for (a) Preference
Rights and Transfer Requirements as are set forth on Schedule 5.13 and (b) the
Option.
Section 5.14 Payout Balances.
     To Sellers’ knowledge, none of the Wells and Units listed on Exhibit A-1
are subject to a reversion or other adjustment at some level of cost recovery or
payout (or passage of time or other event other than termination of a Lease by
its terms).
Section 5.15 Outstanding Capital Commitments.
     As of the date hereof, there are no outstanding AFEs or other commitments
to make capital expenditures that are binding on the Assets and that Sellers
reasonably anticipate will individually require expenditures by the owner of the
Assets after the Closing Date in excess of $150,000 other than those shown on
Schedule 5.15.

20



--------------------------------------------------------------------------------



 



Section 5.16 Imbalances.
     There are no Imbalances as of April 1, 2008 arising with respect to the
Assets, and as of April 1, 2008, (a) no Person is entitled to receive any
portion of the Sellers’ Hydrocarbons produced from the Assets or to receive cash
or other payments to “balance” any disproportionate allocation of Hydrocarbons
produced from the Assets under any operating agreement, gas balancing or storage
agreement, gas processing or dehydration agreement, gas transportation
agreement, gas purchase agreement or other agreements, whether similar or
dissimilar, (b) Sellers are not obligated to deliver any quantities of gas or to
pay any penalties or other amounts in connection with the violation of any of
the terms of any gas contract or other agreement with shippers with respect to
the Assets and (c) Sellers are not obligated to pay any penalties or other
payments under any gas transportation or other agreement as a result of the
delivery of quantities of gas from the Wells in excess of the contract
requirements.
Section 5.17 Condemnation.
     There is no actual or, to Sellers’ knowledge, threatened taking (whether
permanent, temporary, whole or partial) of any part of the Properties by reason
of condemnation or the threat of condemnation.
Section 5.18 Bankruptcy.
     There are no bankruptcy, reorganization or similar arrangement proceedings
pending, being contemplated by or, to Sellers’ knowledge, threatened against any
Seller or any Affiliate of any Seller.
Section 5.19 PUHCA/NGA.
     No Seller is a “holding company,” a “subsidiary company” of a “holding
company,” an “affiliate” of a “holding company,” an “affiliate” of a
“subsidiary” of a “holding company” or a “public-utility company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended. No
consent is required in connection with the transaction contemplated hereby under
the Natural Gas Policy Act of 1978, as amended. No Seller is an interstate
pipeline company within the meaning of the Natural Gas Act of 1938.
Section 5.20 Investment Company.
     No Seller is an investment company or a company controlled by an investment
company within the meaning of the Investment Company Act of 1940, as amended.
Section 5.21 No Tax Partnership.
     The Assets are not subject to any tax partnership agreement or provisions
requiring a partnership income tax return to be filed under Subchapter K of
Chapter 1 of Subtitle A of the Code that will be binding upon the Purchaser or
the Assets after the Closing.
Section 5.22 Hedging.
     None of the Assets is subject to or is bound by any futures, hedge, swap,
collar, put, call, option or other commodities contract or agreement that will
be binding upon the Purchaser or the Assets after the Closing.

21



--------------------------------------------------------------------------------



 



Section 5.23 Insurance.
     Schedule 5.23 contains a true and complete list of all policies of
insurance that are maintained by Sellers and that cover or relate to any of the
Assets for any period from and after the Effective Time.
Section 5.24 Environmental.
     To the knowledge of Sellers, except as set forth in Schedule 5.24 and as
would not have a Material Adverse Effect: (a) neither Sellers nor any prior
owner or operator of the Assets has caused or allowed the generation, use,
treatment, storage or disposal of Hazardous Materials at or on any of the Assets
except in compliance with all applicable Environmental Laws; (b) Sellers have
conducted its operations on the Assets in compliance with all limitations,
restrictions, standards and obligations established under Environmental Laws;
(c) Sellers have obtained all permits, licenses, authorizations, registrations,
consents and approvals granted by any Governmental Body or otherwise required
under Environmental Laws that are necessary for Sellers’ operations on the
Assets and have operated and are operating in compliance with such permits,
licenses, authorizations, registrations, consents and approvals; (d) there are
no Environmental Liabilities pending or threatened by or before any court or any
other Governmental Body directed against any of Sellers relating to Sellers’
operations on the Assets that pertain or relate to (i) any Remedial Action under
any applicable Environmental Law, (ii) non-compliances or alleged
non-compliances by Sellers of any Environmental Law, or (iii) personal injury or
property damage claims relating to a release of Hazardous Materials; and
(e) there are no Adverse Environmental Conditions. Sellers have provided
Purchaser with copies of reports in Sellers’ possession reflecting any Adverse
Environmental Conditions of any Asset, any prior Phase I or II Environmental
Site Assessments relating to the Assets and any violations of Environmental Law
known to Sellers that have not been remedied.
Section 5.25 Suspense Funds.
     Schedule 5.25 contains a listing showing all proceeds from production
attributable to the Assets that are held in suspense by Sellers as of the date
of this Agreement and sets forth the reason that such proceeds are being held in
suspense.
Section 5.26 Purchase Entirely for Own Account.
     Each Seller represents that the shares of Purchaser Common Stock included
in the Stock Component (the “Shares”) to be acquired by such Seller will be
acquired for investment for the Seller’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof except in
compliance with applicable securities Laws.
Section 5.27 Restricted Securities.
     Each Seller understands that the Shares have not been, and, subject to
Article 12 hereof, will not be at Closing, registered under the Securities Act
of 1933, as amended and the rules and regulations promulgated thereunder (the
“Securities Act”), by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Sellers’
representations as expressed herein. The Sellers understand that the Shares are
“restricted securities” under applicable U.S. federal and state securities laws
and, accordingly, may not be offered or sold by the Sellers except pursuant to
an effective registration statement under the Securities Act or pursuant to an
exemption from registration under the Securities Act.

22



--------------------------------------------------------------------------------



 



Section 5.28 Legends.
     Each Seller understands that until the shares are registered for resale
pursuant to Article 12, the Shares may bear one or all of the following legends:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF EXCEPT IN
COMPLIANCE WITH APPLICABLE SECURITIES LAWS. NO SUCH TRANSFER MAY BE EFFECTED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933.”
     Any legend required by the securities Laws of any state to the extent such
Laws are applicable to the shares of Purchaser Common Stock represented by the
certificate so legended.
Section 5.29 Accredited Investor.
     Each Seller is an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.
Section 5.30 Disclosure of Information.
     Each of the Sellers has had an opportunity to discuss the Purchaser’s
business, management, financial affairs and the terms and conditions of the
offering of the Shares with the Purchaser’s management and has had an
opportunity to review the Purchaser’s publicly available information on file
with the SEC and otherwise satisfy itself that it has all of the information
necessary to make an informed investment decision regarding an investment in the
Purchaser and the Shares.
Section 5.31 Residence.
     If the Seller is an individual, then the Seller resides in the state or
province identified in the address of the Seller set forth in Section 13.2
hereof; if the Seller is a partnership, corporation, limited liability company
or other entity, then the office or offices of the Seller’s principal place of
business is identified in the address or addresses of the Seller set forth in
Section 13.2 hereof.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Sellers the following:
Section 6.1 Existence and Qualification.
     Purchaser is duly organized or incorporated, validly existing and in good
standing under the Laws of its jurisdiction of incorporation. Purchaser is duly
qualified to do business as a foreign corporation in every jurisdiction in which
it is required to qualify in order to conduct its business except where the
failure to so qualify would not have a material adverse effect on

23



--------------------------------------------------------------------------------



 



Purchaser or its properties. Purchaser is, or will be at the Closing, duly
qualified to do business as a foreign corporation in the respective
jurisdictions where the Assets are located.
Section 6.2 Power.
     Purchaser has the corporate power to enter into and perform this Agreement
and to consummate the transactions contemplated by this Agreement.
Section 6.3 Authorization and Enforceability.
     The execution, delivery and performance of this Agreement, and the
performance of the transactions contemplated hereby, have been duly and validly
authorized by all necessary corporate action on the part of Purchaser. This
Agreement has been, and all documents required hereunder to be executed and
delivered by Purchaser at Closing will be, duly executed and delivered by
Purchaser, and this Agreement constitutes, and at the Closing such documents
will constitute, the valid and binding obligations of Purchaser, enforceable in
accordance with their terms except as such enforceability may be limited by
applicable bankruptcy or other similar laws affecting the rights and remedies of
creditors generally as well as to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 6.4 No Conflicts.
     The execution, delivery and performance of this Agreement by Purchaser and
the transactions contemplated herein will not (a) violate any provision of the
certificate of incorporation, bylaws or other organizational or constituent
documents of Purchaser, (b) except as set forth on Schedule 6.4(b), result in a
default (with due notice or lapse of time or both) or the creation of any lien
or encumbrance or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license or agreement to which Purchaser is a party,
(c) violate any judgment, order, ruling or regulation applicable to Purchaser as
a party in interest, (d) violate any Law applicable to Purchaser or any of its
assets, or (e) require any filing with, notification of or consent, approval or
authorization of any Governmental Body or authority, except any matters
described in clauses (b), (c), (d) or (e) above that would not have a material
adverse effect on Purchaser or the transactions contemplated hereby.
Section 6.5 Liability for Brokers’ Fees.
     No Seller shall directly or indirectly have any responsibility, liability
or expense as a result of undertakings or agreements of Purchaser for brokerage
fees, finder’s fees, agent’s commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.
Section 6.6 Litigation.
     There are no actions, suits or proceedings pending or, to the actual
knowledge of Purchaser’s officers, threatened in writing before any Governmental
Body against Purchaser or any Affiliate of Purchaser that are reasonably likely
to impair materially Purchaser’s ability to perform its obligations under this
Agreement.

24



--------------------------------------------------------------------------------



 



Section 6.7 Financing.
     At Closing, Purchaser will have sufficient cash, available lines of credit
or other sources of immediately available funds (in United States dollars) to
enable it to pay the Cash Component of the Closing Payment to Sellers at the
Closing.
Section 6.8 [RESERVED]
Section 6.9 Limitation.
     Except for the representations and warranties expressly made by Sellers in
Article 5 of this Agreement, in the Conveyance, in the Assignment, or in any
certificate furnished or to be furnished to Purchaser pursuant to this
Agreement, Purchaser represents and acknowledges that (a) there are no
representations or warranties, express, statutory or implied, as to the Assets
or prospects thereof, and (b) Purchaser has not relied upon any oral or written
information provided by any Seller. Purchaser further represents and
acknowledges (x) that it is knowledgeable of the oil and gas business and of the
usual and customary practices of producers such as Sellers and (y) in making the
decision to enter into this Agreement and consummate the transactions
contemplated hereby, Purchaser has relied solely on the basis of its own
independent due diligence investigation of the Assets and the terms and
provisions of this Agreement.
Section 6.10 SEC Disclosure.
     Purchaser is acquiring the Assets for its own account for use in its trade
or business and not with a view toward or for sale associated with any
distribution thereof, nor with any present intention of making a distribution
thereof within the meaning of the Securities Act, and applicable state
securities Laws.
Section 6.11 Bankruptcy.
     There are no bankruptcy, reorganization or receivership proceedings pending
against, being contemplated by or, to the actual knowledge of Purchaser,
threatened against Purchaser.
Section 6.12 Qualification.
     Purchaser is now, and hereafter shall continue to be, qualified to own and
assume operatorship of the Assets in all jurisdictions where the Assets to be
transferred to it are located, and the consummation of the transactions
contemplated in this Agreement will not cause Purchaser to be disqualified as
such an owner or operator. To the extent required by the applicable state and
federal Governmental Bodies, Purchaser currently has, and will continue to
maintain, lease bonds, area-wide bonds or any other surety bonds as may be
required by, and in accordance with, such state or federal regulations governing
the ownership and operation of the Assets.
Section 6.13 SEC Reports; Financial Statements.
     Purchaser has filed and made available to Seller all forms, reports and
other documents required to be filed by Purchaser with the Securities and
Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), since January 1, 2007. All such required forms,
reports and other documents (including those that Purchaser may file after the
date hereof and prior to the Closing Date) are referred to herein as the

25



--------------------------------------------------------------------------------



 



“Purchaser SEC Reports.” The Purchaser SEC Reports (i) were or will be filed on
a timely basis, (ii) were or will be prepared in compliance with the applicable
requirements of the Exchange Act and the rules and regulations of the SEC
thereunder, and (iii) did not, or will not at the time they were or are filed,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Since the last date on which a Purchaser SEC Report was filed, there
has been no material adverse change in the assets, liabilities, condition
(financial or otherwise), operating results, business or prospects of Purchaser
or in the ability of Purchaser to perform its obligations under this Agreement
or that could materially impair or prohibit the consummation of the transactions
contemplated by this Agreement.
     Each of the consolidated financial statements (including, in each case, any
related notes and schedules) contained or to be contained in the Purchaser SEC
Reports (i) complied or will comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, (ii) were or will be prepared in accordance with
GAAP (except as may be indicated in the notes to such financial statements or,
in the case of unaudited statements, as permitted by the SEC on Form 10-Q under
the Exchange Act) and (iii) fairly presented or will fairly present the
consolidated financial position of Purchaser and its subsidiaries as of the
dates indicated and the consolidated results of its operations and cash flows
for the periods indicated, consistent with the books and records of Purchaser
and its subsidiaries, except that the unaudited interim financial statements
were or will be subject to normal and recurring year-end adjustments that were
not or are not expected to be material.
Section 6.14 Purchaser Common Stock.
     As of June 27, 2008, Purchaser had (i) 400,000,000 authorized shares of
Purchaser Common Stock, of which 160,946,924 (together with an equivalent number
of associated share purchase rights) were issued or outstanding, (ii) issued and
outstanding stock options and restricted stock units to acquire 1,439,313 shares
of Purchaser Common Stock under all stock option plans and agreements,
(iii) issued and outstanding debentures convertible into 9,816,256 shares of
Purchaser Common Stock, and (iv) no warrants to purchase any Purchaser Common
Stock are outstanding under any agreement. The issuance of the Purchaser Common
Stock pursuant to this Agreement has been duly authorized and upon consummation
of the transactions contemplated by this Agreement, the Purchaser Common Stock
will have been validly issued, fully paid, non-assessable, and issued without
application of preemptive rights, have the rights, preferences, and privileges
specified in Purchaser’s Certificate of Incorporation, and will be free and
clear of all liens and restrictions, other than any liens or restrictions
granted or incurred by the Sellers and the restrictions imposed by this
Agreement and the Securities Act and state securities and blue sky laws. Except
as stated in the first sentence of this Section 6.14, as of June 27, 2008, there
were outstanding: (i) no securities of Purchaser convertible into or
exchangeable for shares of Purchaser Common Stock, and (ii) no options,
warrants, calls, rights (including preemptive rights), commitments, or
agreements to which Purchaser is a party or by which it is bound, in any case
obligating Purchaser to issue, deliver, sell, purchase, redeem, or acquire, or
cause to be issued, delivered, sold, purchased, redeemed, or acquired, any
shares of Purchaser Common Stock or obligating Purchaser to grant, extend or
enter into any such option, warrant, call, right, commitment, or agreement.

26



--------------------------------------------------------------------------------



 



ARTICLE 7
COVENANTS OF THE PARTIES
Section 7.1 Access.
     Between the date of execution of this Agreement and the Closing Date,
Sellers will give Purchaser and its representatives access to the Assets and
access to the Records in Sellers’ possession for the purpose of conducting an
investigation of the Assets, but only to the extent that Sellers may do so
without violating any obligations to any third party and to the extent that
Sellers have authority to grant such access without breaching any restriction
binding on any Seller. Such access by Purchaser shall be limited to Sellers’
normal business hours and any weekends and after hours requested by Purchaser
that can be reasonably accommodated by Sellers, and Purchaser’s investigation
shall be conducted in a manner that minimizes interference with the operation of
the Assets. All information obtained by Purchaser and its representatives under
this Section shall be subject to the terms of Section 11.4(b)(vi) and the terms
of that certain confidentiality agreement between Chief Oil & Gas LLC and
Purchaser dated May 15, 2008 (the “Confidentiality Agreement”).
Section 7.2 Government Reviews.
     Sellers and Purchaser shall in a timely manner (a) make all required
filings, if any, with, and prepare applications to and conduct negotiations
with, each governmental agency as to which such filings, applications or
negotiations are necessary or appropriate in the consummation of the
transactions contemplated hereby, including, without limitation, any such
filings, applications or negotiations under the HSR Act, (b) provide such
information as each may reasonably request to make such filings, prepare such
applications and conduct such negotiations and (c) request early termination or
waiver of any applicable waiting period under the HSR Act. Each party shall
cooperate with and use all commercially reasonable efforts to assist the other
with respect to such filings, applications and negotiations.
Section 7.3 Notification of Breaches.
     Until the Closing,
     (a) Purchaser shall notify Sellers promptly after Purchaser obtains actual
knowledge that any representation or warranty of Sellers contained in this
Agreement is untrue in any material respect or will be untrue in any material
respect as of the Closing Date or that any covenant or agreement to be performed
or observed by Sellers prior to or on the Closing Date has not been so performed
or observed in any material respect.
     (b) Sellers shall notify Purchaser promptly after Sellers obtain actual
knowledge that any representation or warranty of Purchaser contained in this
Agreement is untrue in any material respect or will be untrue in any material
respect as of the Closing Date or that any covenant or agreement to be performed
or observed by Purchaser prior to or on the Closing Date has not been so
performed or observed in any material respect.
     (c) If any of Purchaser’s or Sellers’ representations or warranties are
untrue or shall become untrue in any material respect between the date of
execution of this Agreement and the Closing Date, or if any of Purchaser’s or
Sellers’ covenants or agreements to be performed or observed prior to or on the
Closing Date shall not have been so performed or observed in any material
respect, but if such breach of representation, warranty, covenant or agreement
shall (if curable) be cured by the Closing (or, if the Closing does not occur,
by the date set forth in

27



--------------------------------------------------------------------------------



 



Section 10.1(b)), then such breach shall be considered not to have occurred for
all purposes of this Agreement.
Section 7.4 Letters-in-Lieu; Assignments; Operatorship.
     (a) Sellers will execute on the Closing Date letters in lieu of division
and transfer orders relating to the Assets on forms prepared by Sellers and
reasonably satisfactory to Purchaser to reflect the transactions contemplated
hereby.
     (b) Sellers will prepare, and Sellers and Purchaser will execute on the
Closing Date, all assignments necessary to convey to Purchaser all Leases in the
form as prescribed by the applicable Governmental Body and otherwise acceptable
to Purchaser and Sellers.
     (c) Sellers make no representations or warranties to Purchaser as to
transferability or assignability of operatorship of any Seller Operated Assets.
Rights and obligations associated with operatorship of such Properties are
governed by operating and similar agreements covering the Properties and will be
decided in accordance with the terms of such agreements. However, Sellers will
assist Purchaser in its efforts to succeed Sellers as operator of any Wells
included in the Assets. Purchaser shall, promptly following Closing, file all
appropriate forms and declarations or bonds with federal and state agencies
relative to its assumption of operatorship. For all Seller Operated Assets,
Sellers shall execute and deliver to Purchaser, and Purchaser shall promptly
file, the appropriate forms with the applicable regulatory agency transferring
operatorship of such Assets to Purchaser.
Section 7.5 Public Announcements.
     Neither party shall make any press release or other public announcement
regarding the existence of this Agreement, the contents hereof or the
transactions contemplated hereby without the prior written consent of the other
(which consent shall not be unreasonably withheld of delayed); provided,
however, the foregoing shall not restrict disclosures by Purchaser or Sellers
that are required by applicable securities or other laws or regulations or the
applicable rules of any stock exchange having jurisdiction over the disclosing
party or its Affiliates; and provided, further, that Purchaser may disclose the
existence and contents of this Agreement and the transactions contemplated
hereby to the Standard & Poor’s and Moody’s rating agencies (provided that such
agencies are obligated to keep such information confidential).
Section 7.6 Operation of Business.
     Except as set forth on Schedule 7.6, until the Closing, Sellers (a) will
operate their business in the ordinary course, (b) will not, without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
(i) commit to any operation, or series of related operations, reasonably
anticipated by Sellers to require future capital expenditures by the owner of
the Assets in excess of $50,000, proportionate to Sellers’ working interest,
(ii) make any capital expenditures in excess of $50,000, proportionate to
Sellers’ working interest, (iii) agree not to participate in any operation or
(iv) terminate, materially amend, execute or extend any material agreements
affecting the Assets; (c) will maintain insurance coverage on the Assets
presently furnished by nonaffiliated third parties in the amounts and of the
types presently in force, (d) will use commercially reasonable efforts to
maintain in full force and effect all Leases, (e) will maintain all governmental
permits and approvals affecting the Assets, (f) will not transfer, farmout,
sell, hypothecate, encumber or otherwise dispose of any Assets except for sales
and dispositions of Hydrocarbon production and Equipment made in the ordinary
course of business consistent with past practices and (g) will not commit to do
any of

28



--------------------------------------------------------------------------------



 



the foregoing. Purchaser’s approval of any action restricted by this Section 7.6
shall be considered granted within ten (10) days (unless a shorter time is
reasonably required by the circumstances and such shorter time is specified in
Sellers’ written notice) of Sellers’ notice to Purchaser requesting such consent
unless Purchaser notifies Sellers to the contrary in writing during that period.
In the event of an emergency, Sellers may take such action as a prudent operator
would take and shall notify Purchaser of such action promptly thereafter.
     Purchaser acknowledges that Sellers may own an undivided interest in
certain of the Assets, and Purchaser agrees that the acts or omissions of the
other working interest owners who are not affiliated with any Seller shall not
constitute a violation of the provisions of this Section 7.6 nor shall any
action required by a vote of working interest owners constitute such a violation
so long as such Seller has voted its interest in a manner consistent with the
provisions of this Section 7.6.
Section 7.7 Preference Rights and Transfer Requirements.
     (a) Purchaser’s purchase of the Assets is expressly subject to all validly
existing and applicable Preference Rights and Transfer Requirements. Prior to
the Closing Date and, except with respect to the Option which Purchaser is
acquiring hereunder, Sellers shall initiate all procedures that in Sellers’ good
faith judgment are reasonably required to comply with or obtain the waiver of
all Preference Rights and Transfer Requirements with respect to the transactions
contemplated by this Agreement. Sellers shall use commercially reasonable
efforts to obtain all applicable consents and to obtain waivers of applicable
Preference Rights. Sellers shall not be obligated to pay any consideration to
(or incur any cost or expense for the benefit of) the holder of any Preference
Right or Transfer Requirement in order to obtain the waiver thereof or
compliance therewith.
     (b) The portion of the Purchase Price to be allocated to any Asset or
portion thereof affected by a Preference Right (a “Preference Property”) or that
becomes a Retained Asset shall be the portion of the Purchase Price allocated
thereto in Exhibit A-1. If a Preference Property or a Retained Asset affects
only a portion of a Property and a portion of the Purchase Price has not been
allocated specifically to such portion of a Property in Exhibit A-1, then the
portion of the Purchase Price to be allocated to such Preference Property or
Retained Asset shall be determined in a reasonable manner taking into account
the net acreage (or net acre feet, as appropriate) that the portion of such
Property affected by such Preference Property or Retained Asset bears to the net
acreage (or net acre feet, as appropriate) in the entire Property. Any
Preference Property or Retained Asset that is a Property shall include a pro
rata share of all of Sellers’ rights, title and interest in, to and under all
Contracts, Surface Contracts, Equipment, Hydrocarbon production and Records
included in the Assets that are directly related or attributable to such
Preference Property or Retained Asset.
     (c) If the holder of a Preference Right who has been offered a Preference
Property pursuant to Section 7.7(a) elects prior to Closing to purchase such
Preference Property in accordance with the terms of such Preference Right, and
Sellers and Purchaser receive written notice of such election prior to the
Closing, such Preference Property will be eliminated from the Assets and the
Purchase Price shall be reduced by the portion of the Purchase Price allocated
to such Preference Property pursuant to Section 7.7(b).
     (d) If
     (i) a third party brings any suit, action or other proceeding prior to the
Closing seeking to restrain, enjoin or otherwise prohibit the consummation of
the

29



--------------------------------------------------------------------------------



 



transactions contemplated hereby in connection with a claim to enforce a
Preference Right;
     (ii) an Asset is subject to a Transfer Requirement, and such Transfer
Requirement is not waived, complied with or otherwise satisfied prior to the
Closing Date; or
     (iii) the holder of a Preference Right who has been offered a Preference
Property or who has been requested to waive its Preference Right pursuant to
Section 7.7(a) does not elect to purchase such Preference Property or waive such
Preference Right with respect to the transactions contemplated by this Agreement
prior to the Closing Date and the time in which the Preference Right may be
exercised has not expired,
then, unless otherwise mutually agreed by Sellers and Purchaser, the Asset or
portion thereof affected by such Preference Right or Transfer Requirement (a
“Retained Asset”) shall be held back from the Assets to be transferred and
conveyed to Purchaser at Closing, and the Purchase Price to be paid at Closing
shall be reduced by the portion of the Purchase Price that is allocated to such
Retained Asset pursuant to Section 7.7(b). Any Retained Asset so held back at
the initial Closing will be conveyed to Purchaser at a delayed Closing (which
shall become the new Closing Date with respect to such Retained Asset) within
ten (10) days following the date on which the suit, action or other proceeding,
if any, referenced in clause (i) above is settled or a judgment is rendered (and
no longer subject to appeal) permitting transfer of the Retained Asset to
Purchaser pursuant to this Agreement and Sellers obtain, comply with, obtain a
waiver of or notice of election not to exercise or otherwise satisfy all
remaining Preference Rights and Transfer Requirements with respect to such
Retained Asset as contemplated by this Section. At the delayed Closing,
Purchaser shall pay Sellers a purchase price equal to the amount by which the
Purchase Price was reduced on account of the holding back of such Retained Asset
(as adjusted pursuant to Section 2.2 through the new Closing Date therefor);
provided, however, if all such Preference Rights and Transfer Requirements with
respect to any Retained Asset so held back at the initial Closing are not
obtained, complied with, waived or otherwise satisfied as contemplated by this
Section within one hundred eighty (180) days after the initial Closing has
occurred with respect to any Assets, then such Retained Asset shall be
eliminated from the Assets and this Agreement, unless Sellers and Purchaser
mutually agree to proceed with a closing on such Retained Asset, in which case
Purchaser shall be deemed to have waived any objection (and shall be obligated
to indemnify the Sellers Indemnitees for all Claims) with respect to
non-compliance with such Preference Rights and Transfer Requirements with
respect to such Retained Asset.
     (e) Purchaser acknowledges that it is purchasing the Option under the terms
of this Agreement and thereby acquiring all rights of Hillwood to participate as
a working interest owner under certain of the Leases. Accordingly, it is
expressly understood and agreed that the Option shall not be considered a
Preference Right and shall not reduce the Purchase Price hereunder.
     (f) Purchaser acknowledges that Sellers desire to sell all of the Assets
and would not have entered into this Agreement but for Purchaser’s agreement to
purchase all of the Assets as herein provided. Accordingly, it is expressly
understood and agreed that Sellers do not desire to sell any Preference Property
unless the sale of all of the Assets is consummated by the Closing Date in
accordance with the terms of this Agreement. In furtherance of the foregoing,
Sellers’ obligation hereunder to sell the Preference Properties to Purchaser is
expressly conditioned upon the consummation by the Closing Date of the sale of
all of the Assets in accordance with the terms of this Agreement, either by
conveyance to Purchaser or

30



--------------------------------------------------------------------------------



 



conveyance pursuant to an applicable Preference Right; provided that nothing
herein is intended or shall operate to extend or apply any Preference Right to
any portion of the Assets that is not otherwise burdened thereby. Time is of the
essence with respect to the parties’ agreement to consummate the sale of the
Assets by the Closing Date (or by the delayed Closing Date pursuant to
Section 7.7(d)).
Section 7.8 Tax Matters.
     (a) Subject to the provisions of Section 13.3, Sellers shall be responsible
for all Taxes related to the Assets (other than ad valorem, property, severance,
Hydrocarbon production and similar Taxes based upon or measured by the ownership
or operation of the Assets or the production of Hydrocarbons therefrom, which
are addressed in Section 1.4) attributable to any period of time at or prior to
the Effective Time, and Purchaser shall be responsible for all such Taxes
related to the Assets attributable to any period of time after the Effective
Time. Regardless of which party is responsible, Sellers shall handle payment to
the appropriate Governmental Body of all Taxes with respect to the Assets that
are required to be paid prior to Closing (and shall file all Tax Returns with
respect to such Taxes). If requested by Purchaser, Sellers will assist Purchaser
with preparation of all ad valorem and property Tax Returns due on or before
December 31, 2008 (including any extensions requested). Sellers shall deliver to
Purchaser within thirty (30) days of filing copies of all Tax Returns filed by
Sellers after the Effective Time relating to the Assets and any supporting
documentation provided by Sellers to taxing authorities, excluding Tax Returns
related to income tax, franchise tax or other similar Taxes.
     (b) Purchaser agrees to cooperate (at no cost or liability to Purchaser)
with Sellers (or any one or more of them) so that Sellers’ transfer of all or
any portion designated by Seller of the Assets to Purchaser shall, at Sellers’
election, be accomplished in a manner enabling the transfer to qualify as a part
of a like-kind exchange of property by Sellers within the meaning of Section
1031 of the Internal Revenue Code of 1986, as amended (the “Code”). If Sellers
so elect, Purchaser shall reasonably cooperate with Sellers to effect such
like-kind exchange, which cooperation shall include, without limitation, taking
such actions as Sellers reasonably request in order to pay the Purchase Price in
a manner that enables such transfer to qualify as part of a like-kind exchange
of property within the meaning of Section 1031 of the Code, and Purchaser agrees
that Sellers may assign their rights (but not their obligations) under this
Agreement to a qualified intermediary as defined in Treasury Regulations
Section 1.1031(k) — 1(g)(4)(iii) under United States Treasury Regulations, to
qualify the transfer of the Purchase Price as a part of a like-kind exchange of
property within the meaning of Section 1031 of the Code.
Section 7.9 Further Assurances.
     After Closing, Sellers and Purchaser each agree to take such further
actions and to execute, acknowledge and deliver all such further documents as
are reasonably requested by the other party for carrying out the purposes of
this Agreement or of any document delivered pursuant to this Agreement.
Section 7.10 Insurance.
     Effective as of the Closing Date, Purchaser shall carry and maintain the
following: (a) general liability insurance with combined single limits per
occurrence of not less than $10,000,000.00 for bodily injury and property
damage, including property damage by blowout and cratering, completed
operations, and contractual liability with respect to any contract into

31



--------------------------------------------------------------------------------



 



which the Purchaser may enter under the terms of this Agreement; and
(b) operators extra expense insurance with limits of not less than $1,000,000.00
per occurrence, covering the costs of controlling a blowout and certain other
related and/or resulting costs and seepage and pollution liability.
Section 7.11 Historical Financial Statements.
     (a) Sellers shall prepare the financial statements required by the SEC to
be filed by Purchaser or any of its Affiliates with the SEC pursuant to the
Securities Act or Exchange Act in connection with reports, registration
statements and other filings to be made by Purchaser or any of its Affiliates
related to the transactions contemplated by this Agreement (the “Special
Financial Statements”). Sellers (x) shall cooperate with and permit Purchaser to
reasonably participate in the preparation of the Special Financial Statements
and (y) shall provide Purchaser and its representatives with reasonable access
to the personnel of Sellers and their Affiliates who engage in the preparation
of the Special Financial Statements and shall give Purchaser and its
representatives reasonable access to the Properties, Records, and other
financial data relating to the Special Financial Statements.
     (b) Sellers shall execute and deliver or cause to be executed and delivered
to Sellers’ outside auditing firm (“Sellers’ Auditor”) such representation
letters, in form and substance customary for representation letters provided to
external audit firms in such circumstances, as may be reasonably requested by
Sellers’ Auditor, with respect to the Special Financial Statements.
     (c) Sellers shall use best efforts to cause an independent registered
public accounting firm reasonably acceptable to Purchaser to issue an
unqualified opinion with respect to the Special Financial Statements (the
Special Financial Statements and related audit opinion being hereinafter
referred to as the “Audited Special Financial Statements”) and to provide its
written consent for the use of its audit report with respect to the Special
Financial Statements in reports, registration statements or other documents
filed by Purchaser or any of its Affiliates under the Exchange Act or the
Securities Act, as needed. Sellers shall take all reasonable action as may be
necessary to facilitate the completion of such audit and delivery of the Audited
Special Financial Statements to Purchaser or any of its Affiliates as soon as
reasonably practicable, but no later than sixty (60) days following the Closing
Date.
     (d) Purchaser shall reimburse Sellers for all third party out-of-pocket
costs incurred by Sellers with respect to Sellers’ obligations under this
Section 7.11.
Section 7.12 Lease Amendments.
     Prior to the Closing, Sellers shall cause each of the Nortex Leases and
Subsequent Leases to be amended as follows:
     (a) Clause (b) in Paragraph 7 of the Reference Lease will be deleted and
replaced with the following language: “(b) the depths from the surface down to
one hundred (100) feet below the base of the Barnett Shale Formation defined as
the interval from the stratigraphic equivalent of the top of the Barnett Shale
Formation to the stratigraphic equivalent of the base of the Barnett Shale
Formation, as found in the Alliance D-1 Well (API #42-121-32247) located in the
Greenberry Overton Survey, A-972, Denton County, Texas. The top and base of the
Barnett Shale Formation were found at the measured depth of 7172 feet and 7566
feet, respectively, in the referenced well.”; and

32



--------------------------------------------------------------------------------



 



     (b) Paragraph 31, applicable to the Alliance “E” Operations Site, shall be
amended to provide that the election to purchase by the “Surface Owner” may not
be exercised prior to ten (10) years from and after August 8, 2008.
ARTICLE 8
CONDITIONS TO CLOSING
Section 8.1 Conditions of Sellers to Closing.
     The obligations of Sellers to consummate the transactions contemplated by
this Agreement are subject, at the option of Sellers, to the satisfaction on or
prior to Closing of each of the following conditions:
     (a) Representations. The representations and warranties of Purchaser set
forth in Article 6 shall be true and correct in all material respects, other
than representations and warranties that are already qualified as to
materiality, which shall be true and correct in all respects, as of the Closing
Date as though made on and as of the Closing Date;
     (b) Performance. Purchaser shall have performed and observed in all
material respects all covenants and agreements to be performed or observed by it
under this Agreement prior to or on the Closing Date;
     (c) Pending Litigation. No suit, action or other proceeding by a third
party (including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement or
to recover damages from Sellers on account therefrom shall be pending or
threatened before any Governmental Body or arbitral tribunal; provided, however,
Closing shall proceed notwithstanding any suits, actions or other proceedings
seeking to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated hereby brought by holders of Preference Rights seeking
to enforce such rights with respect to Assets with aggregate Allocated Values of
less than one percent (1%) of the unadjusted Purchase Price, and the Assets
subject to such suits, actions or other proceedings shall be treated in
accordance with Section 7.7;
     (d) Deliveries. Purchaser shall have delivered (or be ready, willing and
able to immediately deliver) to Sellers duly executed counterparts of the
Conveyance and the other documents and certificates to be delivered by Purchaser
under Section 9.3;
     (e) Defects. The sum of all asserted but uncured (i) Title Defect Amounts
for Title Defects determined under Section 3.4(g) prior to Closing, less the sum
of all Title Benefit Amounts for Title Benefits determined under Section 3.4(h)
prior to the Closing, and (ii) Environmental Defect Amounts attributable to
Environmental Defects, taken together shall be less than ten percent (10%) of
the unadjusted Purchase Price;
     (f) Casualty or Condemnation. The aggregate losses from casualties to the
Assets and takings of Assets under right of eminent domain shall be less than
ten percent (10%) of the unadjusted Purchase Price;
     (g) Payment. Purchaser shall have paid (or be ready, willing and able to
immediately pay) the Cash Component of the Closing Payment and shall have
delivered (or be ready, willing and able to immediately deliver) stock
certificates representing the Stock Component of the Closing Payment to Sellers
or their designees as directed by Sellers in writing at least five (5) Business
Days prior to Closing; and

33



--------------------------------------------------------------------------------



 



     (h) HSR Act. Any waiting period applicable to the consummation of the
transactions contemplated by this Agreement under the HSR Act shall have lapsed
or terminated (by early termination or otherwise).
Section 8.2 Conditions of Purchaser to Closing.
     The obligations of Purchaser to consummate the transactions contemplated by
this Agreement are subject, at the option of Purchaser, to the satisfaction on
or prior to Closing of each of the following conditions:
     (a) Representations. The representations and warranties of Sellers set
forth in Article 5 shall be true and correct in all material respects, other
than representations and warranties that are already qualified as to
materiality, which shall be true and correct in all respects, as of the Closing
Date as though made on and as of the Closing Date (other than representations
and warranties that refer to a specified date which need only be true and
correct on and as of such specified date);
     (b) Performance. Sellers shall have performed and observed in all material
respects all covenants and agreements to be performed or observed by them under
this Agreement prior to or on the Closing Date;
     (c) Pending Litigation. No suit, action or other proceeding by a third
party (including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement or
to recover damages from Purchaser on account therefrom shall be pending or
threatened before any Governmental Body or arbitral tribunal; provided, however,
Closing shall proceed notwithstanding any suits, actions or other proceedings
seeking to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated hereby brought by holders of Preference Rights seeking
to enforce such rights with respect to Assets with aggregate Allocated Values of
less than one percent (1%) of the unadjusted Purchase Price, and the Assets
subject to such suits, actions or other proceedings shall be treated in
accordance with Section 7.7;
     (d) Deliveries. Sellers shall have delivered (or be ready, willing and able
to immediately deliver) to Purchaser duly executed counterparts of the
Conveyance and the other documents and certificates to be delivered by Sellers
under Section 9.2;
     (e) Defects. The sum of all asserted but uncured (i) Title Defect Amounts
for Title Defects determined under Section 3.4(g) prior to the Closing, less the
sum of all Title Benefit Amounts for Title Benefits determined under
Section 3.4(h) prior to Closing, and (ii) Environmental Defect Amounts
attributable to Environmental Defects, taken together shall be less than ten
percent (10%) of the unadjusted Purchase Price;
     (f) Casualty or Condemnation. The aggregate losses from casualties to the
Assets and takings of Assets under right of eminent domain shall be less than
ten percent (10%) of the unadjusted Purchase Price;
     (g) HSR Act. Any waiting period applicable to the consummation of the
transactions contemplated by this Agreement under the HSR Act shall have lapsed
or terminated (by early termination or otherwise);

34



--------------------------------------------------------------------------------



 



     (h) Material Adverse Effect. The failure of Sellers to assign to Purchaser
the Retained Assets for which no adjustment to the Purchase Price occurs
pursuant to Section 7.7(d) does not result in a Material Adverse Effect; and
     (i) Historical Financial Statements. Purchaser reasonably believes that the
Special Financial Statements that have been provided by Sellers can be audited
and that the Audited Special Financial Statements will be delivered within the
time period contemplated by Section 7.11; provided, however, if the failure of
such condition to be satisfied relates solely to the Assets associated with the
Wells described in Schedule 8.2(i) (the “Star of Texas Assets”), then the
parties agree that this condition to Closing shall nonetheless be deemed to be
satisfied and such Assets shall be held back from the Assets to be conveyed to
Purchaser at Closing and the Purchase Price shall be reduced by the portion of
the Purchase Price that is allocated thereto in Exhibit A-1; provided further,
however, that if Sellers cause the Audited Special Financial Statements relating
to the Star of Texas Assets to be delivered to Purchaser on or before one
hundred twenty (120) days following the Closing Date, then Sellers shall cause
the Star of Texas Assets to be conveyed to Purchaser at a new closing for a
purchase price equal to the amount by which the Purchase Price was reduced on
account of the holding back of such Assets (as adjusted pursuant to Section 2.2
through the new closing date therefor).
ARTICLE 9
CLOSING
Section 9.1 Time and Place of Closing.
     (a) Consummation of the purchase and sale transaction as contemplated by
this Agreement (the “Closing”) shall, unless otherwise agreed to in writing by
Purchaser and Sellers, take place at the offices of Kelly Hart & Hallman LLP
located at 201 Main Street, Suite 2500, Fort Worth, Texas 76102, at 10:00 a.m.,
local time, on August 8, 2008 or, if all conditions in Article 8 to be satisfied
prior to Closing have not yet been satisfied or waived, as soon thereafter as
such conditions have been satisfied or waived, subject to the rights of the
parties under Article 10.
     (b) The date on which the Closing occurs is herein referred to as the
“Closing Date.”
Section 9.2 Obligations of Sellers at Closing.
     At the Closing, upon the terms and subject to the conditions of this
Agreement, Sellers shall deliver or cause to be delivered to Purchaser the
following:
     (a) the Conveyance, in sufficient duplicate originals to allow recording in
all appropriate jurisdictions and offices, duly executed by Sellers;
     (b) the Assignment, duly executed by Hillwood;
     (c) letters-in-lieu of transfer orders covering the Assets, duly executed
by Sellers;
     (d) certificates duly executed by an authorized corporate officer of each
Seller (other than a natural person) or its respective general partner and Mark
Rollins, dated as of Closing, certifying (on behalf of such Seller in the case
of an entity Seller) that the conditions set forth in Sections 8.2(a) and 8.2(b)
have been fulfilled; and

35



--------------------------------------------------------------------------------



 



     (e) one (1) original executed statement described in Treasury Regulation
§1.1445-2(b)(2) certifying that no Seller is a foreign person within the meaning
of the Code.
Section 9.3 Obligations of Purchaser at Closing.
     At the Closing, upon the terms and subject to the conditions of this
Agreement, Purchaser shall deliver or cause to be delivered to Sellers the
following:
     (a) a wire transfer of the Cash Component of the Closing Payment in
same-day funds to the accounts of Sellers, and in the respective amounts, set
forth on Schedule 9.3(a); provided, however, by written notice to Purchaser at
least five (5) Business Days prior to Closing, Sellers can reallocate up to five
percent (5%) of the Cash Component among the Sellers in a different manner than
set forth on such Schedule;
     (b) the Conveyance, duly executed by Purchaser;
     (c) letters-in-lieu of transfer orders covering the Assets, duly executed
by Purchaser;
     (d) a certificate by an authorized corporate officer of Purchaser, dated as
of Closing, certifying on behalf of Purchaser that the conditions set forth in
Sections 8.1(a) and 8.1(b) have been fulfilled; and
     (e) stock certificates representing shares of Purchaser Common Stock in a
value equal to the Stock Component of the Closing Payment allocated in the
manner shown on Schedule 9.3(e); provided, however, by written notice to
Purchaser at least three (3) Business Days prior to Closing, Sellers can
reallocate up to 5% of the Stock Component among the Sellers in a different
manner than set forth on such Schedule.
Section 9.4 Closing Payment & Post-Closing Purchase Price Adjustments.
     (a) Not later than three (3) Business Days prior to the Closing Date,
Sellers shall prepare and deliver to Purchaser for its review and approval,
based upon the best information available to Sellers, a preliminary settlement
statement estimating the Adjusted Purchase Price after giving effect to all
Purchase Price adjustments provided for in this Agreement and crediting the
Deposit and setting forth the calculation of the Volume Weighted Average Price,
the Stock Component and the Cash Component. The estimate delivered in accordance
with this Section 9.4(a) shall constitute the dollar amount to be paid by
Purchaser to Sellers at the Closing in the form of the Cash Component and the
Stock Component (the “Closing Payment”).
     (b) As soon as reasonably practicable after the Closing but not later than
one hundred and twenty (120) days following the Closing Date, Sellers shall
prepare and deliver to Purchaser a statement setting forth the final calculation
of the Adjusted Purchase Price and showing the calculation of each adjustment,
based, to the extent possible, on actual credits, charges, receipts and other
items before and after the Effective Time and taking into account all
adjustments provided for in this Agreement. Sellers shall, at Purchaser’s
request, supply reasonable documentation available to support any credit,
charge, receipt or other item. As soon as reasonably practicable, but not later
than the 30th day following receipt of Sellers’ statement hereunder, Purchaser
shall deliver to Sellers a written report containing any changes that Purchaser
proposes be made to such statement. The parties shall undertake to agree on the
final statement of the Adjusted Purchase Price no later than one hundred eighty
(180) days after the Closing Date. In the event that the parties cannot reach
agreement within such period of time, either party may refer the remaining
matters in dispute to PricewaterhouseCoopers or

36



--------------------------------------------------------------------------------



 



such other nationally-recognized independent accounting firm as may be accepted
by Purchaser and Sellers, for review and final determination. The accounting
firm shall conduct the arbitration proceedings in Fort Worth, Texas in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, to the extent such rules do not conflict with the terms of this
Section 9.4. The accounting firm’s determination shall be made within thirty
(30) days after submission of the matters in dispute and shall be final and
binding on both parties, without right of appeal. In determining the proper
amount of any adjustment to the Purchase Price, the accounting firm shall not
increase the Purchase Price more than the increase proposed by Sellers nor
decrease the Purchase Price more than the decrease proposed by Purchaser, as
applicable. The accounting firm shall act as an expert for the limited purpose
of determining the specific disputed matters submitted by either party and may
not award damages or penalties to either party with respect to any matter.
Sellers and Purchaser shall each bear their own legal fees and other costs of
presenting their cases. Each party shall bear one-half of the costs and expenses
of the accounting firm. Within ten (10) Business Days after the date on which
the parties or the accounting firm, as applicable, finally determines the
disputed matters, (i) Purchaser shall pay to Sellers the amount by which the
Adjusted Purchase Price exceeds the Closing Payment or (ii) Sellers shall pay to
Purchaser the amount by which the Closing Payment exceeds the Adjusted Purchase
Price, as applicable. Any post-Closing payment pursuant to this Section 9.4(b)
shall bear interest at the Agreed Interest Rate from the Closing Date to the
date both Purchaser and Sellers have executed the final settlement statement and
shall, consistent with Section 9.4(c), be made in cash, not Purchaser Common
Stock.
     (c) All payments made or to be made hereunder to Sellers shall be by
electronic transfer of immediately available funds to the accounts of Sellers
set forth on Schedule 9.3(a) or to such other accounts as may be specified by
Sellers in writing. All payments made or to be made hereunder to Purchaser shall
be by electronic transfer of immediately available funds to a bank and account
specified by Purchaser in writing to Sellers.
ARTICLE 10
TERMINATION
Section 10.1 Termination.
     Unless terminated earlier pursuant to other provisions provided herein,
this Agreement may be terminated at any time prior to Closing:
     (a) by the mutual prior written consent of Sellers and Purchaser;
     (b) by either Purchaser or Sellers, if Closing has not occurred on or
before October 1, 2008 (the “Termination Date”); provided, however, that the
right to terminate this Agreement under this Section 10.1(b) shall not be
available (i) to Sellers, if any breach of this Agreement by Sellers has been
the principal cause of, or resulted in, the failure of the Closing to occur on
or before the Termination Date or (ii) to Purchaser, if any breach of this
Agreement by Purchaser has been the principal cause of, or resulted in, the
failure of the Closing to occur on or before the Termination Date;
     (c) by Sellers, if (i) any of the representations and warranties of
Purchaser contained in this Agreement shall not be true and correct in all
material respects (provided that any such representation or warranty that is
already qualified by a materiality standard or a material adverse effect
qualification shall not be further qualified); or (ii) Purchaser shall have
failed to fulfill in any material respect any of its obligations under this
Agreement required to be fulfilled

37



--------------------------------------------------------------------------------



 



prior to Closing; and, in the case of each of clauses (i) and (ii), such
misrepresentation or breach of warranty, covenant or agreement, if curable, has
not been cured within ten (10) days after written notice thereof from Sellers to
Purchaser; provided that any cure period shall not extend beyond the Termination
Date and shall not extend the Termination Date; or
     (d) by Purchaser, if (i) any of the representations and warranties of
Sellers contained in this Agreement shall not be true and correct in all
material respects (provided that any such representation or warranty that is
already qualified by a materiality or Material Adverse Effect qualification
shall not be further qualified); or (ii) Sellers shall have failed to fulfill in
any material respect any of its obligations under this Agreement required to be
fulfilled prior to Closing; and, in the case of each of clauses (i) and (ii),
such misrepresentation or breach of warranty, covenant or agreement, if curable,
has not been cured within ten (10) days after written notice thereof from
Purchaser to Sellers; provided that any cure period shall not extend beyond the
Termination Date and shall not extend the Termination Date.
Section 10.2 Effect of Termination.
     If this Agreement is terminated pursuant to Section 10.1, this Agreement
shall become void and of no further force or effect (except for the provisions
of Sections 4.4, 5.6, 6.5, 7.5, 11.8, 11.9, 13.7, 13.13 and 13.16 of this
Agreement and this Article 10, all of which shall continue in full force and
effect), and Sellers shall be free immediately to enjoy all rights of ownership
of the Assets and to sell, transfer, encumber or otherwise dispose of the Assets
to any party without any restriction under this Agreement. In the event this
Agreement terminates under Section 10.1 because (i) any of the conditions to
Closing set forth in Section 8.2(a) or Section 8.2(b) have not been satisfied or
(ii) Sellers’ refusal or inability to close notwithstanding the satisfaction of
the conditions precedent set forth in Section 8.1, then Purchaser shall be
entitled to all remedies available at law or in equity and shall be entitled to
recover court costs and attorneys’ fees in addition to any other relief to which
Purchaser may be entitled.
Section 10.3 Distribution of Deposit upon Termination.
     (a) If Sellers terminate this Agreement solely (i) because any of the
conditions to Closing set forth in Section 8.1(a) or Section 8.1(b) have not
been satisfied or (ii) because of Purchaser’s refusal or inability to close
notwithstanding the satisfaction of the conditions precedent set forth in
Section 8.2, then Sellers may retain, as their sole and exclusive remedy, the
Deposit as liquidated damages, free of any claims by Purchaser or any other
Person with respect thereto. It is expressly stipulated by the parties that the
actual amount of damages resulting from such a termination would be difficult if
not impossible to determine accurately because of the unique nature of this
Agreement, the unique nature of the Assets, the uncertainties of applicable
commodity markets and differences of opinion with respect to such matters, and
that the liquidated damages provided for herein are a reasonable estimate by the
parties of such damages.
     (b) If this Agreement is terminated for any reason other than the reasons
set forth in Section 10.3(a), then Sellers shall promptly deliver the Deposit to
Purchaser, free of any claims by Sellers or any other Person with respect
thereto.
     (c) Notwithstanding anything to the contrary in this Agreement, Purchaser
shall not be entitled to receive interest on the Deposit, whether the Deposit is
applied against the Purchase Price or returned to Purchaser pursuant to this
Section 10.3.

38



--------------------------------------------------------------------------------



 



ARTICLE 11
POST-CLOSING OBLIGATIONS; INDEMNIFICATION;
LIMITATIONS; DISCLAIMERS AND WAIVERS
Section 11.1 Receipts.
     Except as otherwise provided in this Agreement, any Hydrocarbons produced
from or attributable to the Assets (and all products and proceeds attributable
thereto) and any other income, proceeds, receipts and credits attributable to
the Assets that are not reflected in the adjustments to the Purchase Price
following the final adjustment pursuant to Section 9.4(b) shall be treated as
follows: (a) all Hydrocarbons produced from or attributable to the Assets (and
all products and proceeds attributable thereto) and all other income, proceeds,
receipts and credits earned with respect to the Assets to which Purchaser is
entitled under Section 1.4 shall be the sole property and entitlement of
Purchaser, and, to the extent received by Sellers, Sellers shall fully disclose,
account for and remit the same promptly to Purchaser, and (b) all Hydrocarbons
produced from or attributable to the Assets (and all products and proceeds
attributable thereto) and all other income, proceeds, receipts and credits
earned with respect to the Assets to which Sellers are entitled under
Section 1.4 shall be the sole property and entitlement of Sellers, and, to the
extent received by Purchaser, Purchaser shall fully disclose, account for and
remit the same promptly to Sellers.
Section 11.2 Expenses.
     Any Property Costs that are not reflected in the adjustments to the
Purchase Price following the final adjustment pursuant to Section 9.4(b) shall
be treated as follows: (a) all Property Costs for which Sellers are responsible
under Section 1.4 shall be the sole obligation of Sellers, and Sellers shall
promptly pay, or, if paid by Purchaser, promptly reimburse Purchaser for and
hold Purchaser harmless from and against, such Property Costs; and (b) all
Property Costs for which Purchaser is responsible under Section 1.4 shall be the
sole obligation of Purchaser, and Purchaser shall promptly pay, or, if paid by
Sellers, promptly reimburse Sellers for and hold Sellers harmless from and
against, such Property Costs. Sellers are entitled to resolve all joint interest
audits and other audits of Property Costs covering periods for which Sellers are
in whole or in part responsible, provided that Sellers shall not agree to any
adjustments to previously assessed costs for which Purchaser is liable without
the prior written consent of Purchaser, such consent not to be unreasonably
withheld. Sellers shall provide Purchaser with a copy of all applicable audit
reports and written audit agreements received by Sellers and relating to periods
for which Purchaser is partially responsible.
Section 11.3 Assumed Sellers Obligations.
     Without limiting Purchaser’s rights to indemnity under this Article 11, on
the Closing Date, Purchaser shall assume and hereby agrees to fulfill, perform,
pay and discharge (or cause to be fulfilled, performed, paid or discharged) all
of the obligations and liabilities of Sellers, known or unknown, with respect to
the Assets, regardless of whether such obligations or liabilities arose prior
to, on or after the Effective Time, including, but not limited to, obligations
to (a) furnish makeup gas according to the terms of applicable gas sales,
gathering or transportation contracts, and to satisfy all other gas balancing
obligations, if any, (b) pay working interests, royalties, overriding royalties
and other interests held in suspense that are reflected on Schedule 5.25, (c)
properly plug and abandon any and all wells, including inactive wells or
temporarily abandoned wells, drilled on the Properties or otherwise pursuant to
the Assets, (d) replug any well, wellbore or previously plugged well on the
Properties to the extent required by Governmental Body, (e) dismantle, salvage
and remove any equipment, structures,

39



--------------------------------------------------------------------------------



 



materials, platforms, flowlines and property of whatever kind related to or
associated with operations and activities conducted on the Properties or
otherwise pursuant to the Assets, (f) clean up, restore and/or remediate the
premises covered by or related to the Assets in accordance with applicable
agreements and Laws and (g) perform all obligations applicable to or imposed on
the lessee, owner or operator under the Leases and related contracts, or as
required by applicable Laws (all of such obligations and liabilities, subject to
the exclusions below, herein being referred to as the “Assumed Sellers
Obligations”); provided, however, that Purchaser does not accrue any rights or
assume any obligations or liabilities of Sellers to the extent that they are
(such excluded obligations and liabilities, the “Excluded Sellers Obligations”):
     (i) attributable to or arise out of the Excluded Assets;
     (ii) the continuing responsibility of the Sellers under Sections 11.1 and
11.2 or matters for which Sellers are required to indemnify Purchaser under
Section 11.4(c);
     (iii) related to personal injury or death arising or occurring prior to the
Closing Date that are attributable to Sellers’ ownership or operation of the
Assets;
     (iv) Retained Employee Liabilities; or
     (v) attributable to or arise out of any off-site Environmental Liabilities
occurring prior to the Closing Date that relate to the Assets.
Section 11.4 Indemnities.
     (a) Definitions.
     “Claim” or “Claims” means, unless specifically provided otherwise, all
claims (including, but not limited to, those for damage to property, bodily
injury and death, personal injury, illness, disease, maintenance, cure, loss of
parental and spousal consortium, wrongful death, loss of support and wrongful
termination of employment), damages, liabilities, losses, demands, liens,
encumbrances, fines, penalties, causes of action of any kind (including actions
for indirect, consequential, punitive and exemplary damages), obligations, costs
(including payment of all reasonable attorneys’ fees and costs of litigation),
judgments, interest, and awards or amounts, of any kind or character, whether
under judicial proceedings, administrative proceedings, investigation by a
Governmental Body or otherwise, or conditions in the premises of or attributable
to any Person or Persons or any party or parties, breach of representation or
warranty (expressed or implied), under any theory of tort, contract, breach of
contract (including any Claims that arise by reason of indemnification or
assumption of liability contained in other contracts entered into by an
Indemnified Party hereunder), at law or in equity, under statute, or otherwise,
arising out of, or incident to or in connection with this Agreement or the
ownership or operation of the Assets.
     The phrase “REGARDLESS OF FAULT” means WITHOUT REGARD TO THE CAUSE OR
CAUSES OF ANY CLAIM, INCLUDING, WITHOUT LIMITATION, EVEN THOUGH A CLAIM IS
CAUSED IN WHOLE OR IN PART BY:
     THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY,
ACTIVE OR PASSIVE), STRICT LIABILITY OR OTHER FAULT (BUT

40



--------------------------------------------------------------------------------



 



EXCLUDING GROSS NEGLIGENCE AND WILLFUL MISCONDUCT) OF PURCHASER INDEMNITEES,
SELLERS INDEMNITEES, INVITEES AND/OR THIRD PARTIES; AND/OR
     A PRE-EXISTING DEFECT, WHETHER PATENT OR LATENT, OF THE PREMISES OF
PURCHASER’S PROPERTY OR SELLERS’ PROPERTY (INCLUDING, WITHOUT LIMITATION, THE
ASSETS).
     (b) Purchaser Indemnity Obligation. From and after the Closing, subject
only to Section 11.4(c) and the limitations contained in Section 11.7, Purchaser
shall be responsible for and indemnify, defend, release and hold harmless
Sellers Indemnitees from and against all Claims to the extent caused by, arising
out of or resulting from:
     (i) the Assumed Sellers Obligations, REGARDLESS OF FAULT;
     (ii) the ownership, use or operation of the Assets after the Effective
Time, REGARDLESS OF FAULT;
     (iii) Purchaser’s breach of any of Purchaser’s covenants or agreements
contained in this Agreement, REGARDLESS OF FAULT;
     (iv) any breach of any representation or warranty made by Purchaser
contained in Article 6 of this Agreement or in the certificate delivered by
Purchaser at Closing pursuant to Section 9.3(d), REGARDLESS OF FAULT;
     (v) Environmental Laws, Environmental Liabilities, Adverse Environmental
Conditions, the release of materials into the environment or protection of human
health, safety, natural resources or the environment, or any other environmental
condition of the Assets, REGARDLESS OF FAULT; and
     (vi) Purchaser Indemnitees’ access under Section 4.1, Section 7.1 or
otherwise, to the Assets, the Records and other related activities or
information prior to the Closing, REGARDLESS OF FAULT.
     (c) Sellers Indemnity Obligation. From and after the Closing, subject only
to the limitations contained in Section 11.7, each Seller, severally, but not
jointly and severally, on its or his own behalf, shall be responsible for and
indemnify, defend and hold harmless Purchaser Indemnitees against and from all
Claims to the extent caused by, arising out of or resulting from:
     (i) any breach of any representation or warranty of Sellers contained in
Article 5 of this Agreement or in any certificate furnished by or on behalf of
Sellers at Closing pursuant to Section 9.2(d);
     (ii) any breach or nonfulfillment of or failure to perform any covenant or
agreement of Sellers contained in this Agreement; and
     (iii) any Excluded Sellers Obligations.
     (d) Additional Provisions.
     It is the intention of the parties that this Article 11 shall govern the
allocation of risks and liabilities between Purchaser and Sellers except to the
extent that it is expressly stated (whether

41



--------------------------------------------------------------------------------



 



elsewhere in this Article 11 or in some other Article hereof) that the
provisions of such other Article (or part thereof) shall control over the terms
of all or part of this Article 11.
     Notwithstanding anything to the contrary contained in this Agreement, this
Section 11.4 contains the parties’ exclusive remedy against each other with
respect to breaches of the representations, warranties, covenants and agreements
of the parties contained in Articles 5 and 6 and Sections 7.1, 7.2, 7.3, 7.4,
7.5 and 7.6 and the affirmations of such representations, warranties, covenants
and agreements contained in the certificate or certificates delivered by each
party at Closing pursuant to Sections 9.2(d) or 9.3(d), as applicable.
     In connection with Purchaser Indemnitees’ access to the Assets prior to
Closing, the parties acknowledge that such access may be subject to access
agreements, releases or other agreements required by Sellers or the operator of
non-Seller Operated Properties. In the event of a conflict between the
provisions of such agreements and Section 11.4(b)(vi) of this Agreement, Section
11.4(b)(vi) of this Agreement shall control.
Section 11.5 Indemnification Actions.
     All claims for indemnification under Section 11.4 shall be asserted and
resolved as follows:
     (a) For purposes of this Article 11, the term “Indemnifying Party” shall
mean the party or parties having an obligation to indemnify another party or
parties pursuant to the terms of this Agreement. The term “Indemnified Party”
shall mean the party or parties having the right to be indemnified by another
party or parties pursuant to the terms of this Agreement.
     (b) To make a claim for indemnification (“Indemnity Claim”) under
Section 11.4 and/or any other Article (or part thereof) expressly stating that
it controls over the terms of this Article 11, an Indemnified Party shall notify
the Indemnifying Party in writing of its Indemnity Claim, including the specific
details of and specific basis under this Agreement for its Indemnity Claim (the
“Claim Notice”). The Indemnified Party shall provide its Claim Notice promptly
after the Indemnified Party has actual knowledge of the Claim for which it seeks
indemnification and shall enclose a copy of all papers (if any) served with
respect to the Claim; provided that the failure of any Indemnified Party to give
notice of a Claim as provided in this Section 11.5 shall not relieve the
Indemnifying Party of its obligations under Section 11.4 except to the extent
such failure results in insufficient time being available to permit the
Indemnifying Party to effectively defend against the Claim or otherwise
prejudices the Indemnifying Party’s ability to defend against the Claim. In the
event that the Indemnity Claim is based upon an inaccuracy or breach of a
representation, warranty, covenant or agreement, the Claim Notice shall specify
the representation, warranty, covenant or agreement that was inaccurate or
breached.
     (c) The Indemnifying Party shall have thirty (30) days from its receipt of
the Claim Notice to notify the Indemnified Party whether it admits or denies its
liability to defend the Indemnified Party against the relevant Claim at the sole
cost and expense of the Indemnifying Party. The Indemnified Party is authorized,
prior to and during such 30-day period, to file any motion, answer or other
pleading that it shall deem necessary or appropriate to protect its interests or
those of the Indemnifying Party and that is not prejudicial to the Indemnifying
Party.
     (d) If the Indemnifying Party admits its liability to indemnify the
Indemnified Party, it shall have the right and obligation to diligently defend,
at its sole cost and expense, the Claim. The Indemnifying Party shall have full
control of such defense and proceedings, including any compromise or settlement
thereof. If requested by the Indemnifying Party, the Indemnified Party

42



--------------------------------------------------------------------------------



 



agrees to cooperate in contesting any Claim that the Indemnifying Party elects
to contest. The Indemnified Party may participate in, but not control, any
defense or settlement of any Claim controlled by the Indemnifying Party pursuant
to this Section 11.5(d). An Indemnifying Party shall not, without the written
consent of the Indemnified Party, (i) settle any Claim or consent to the entry
of any judgment with respect thereto that does not include an unconditional
written release of the Indemnified Party from all liability in respect of such
Claim, or (ii) settle any Claim or consent to the entry of any judgment with
respect thereto in any manner that may materially and adversely affect the
Indemnified Party (other than as a result of money damages covered by the
indemnity).
     (e) If the Indemnifying Party does not admit its liability to indemnify the
Indemnified Party or admits its liability but fails to diligently prosecute or
settle the Claim, then the Indemnified Party shall have the right to defend
against the Claim at the sole cost and expense of the Indemnifying Party, with
counsel of the Indemnified Party’s choosing, subject to the right of the
Indemnifying Party to admit its liability and assume the defense of the Claim at
any time prior to settlement or final determination thereof. If the Indemnifying
Party has not yet admitted its liability for a Claim, the Indemnified Party
shall send written notice to the Indemnifying Party of any proposed settlement,
and the Indemnifying Party shall have the option for ten (10) Business Days
following receipt of such notice to (i) admit in writing its liability to
indemnify the Indemnified Party from and against the Claim and, (ii) if
liability is so admitted, reject, in its reasonable judgment, the proposed
settlement.
Section 11.6 Release.
     (a) EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT, PURCHASER
RELEASES, REMISES AND FOREVER DISCHARGES SELLERS INDEMNITEES FROM ANY AND ALL
CLAIMS, KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR ARISING IN THE FUTURE,
CONTINGENT OR OTHERWISE, WHICH PURCHASER MIGHT NOW OR SUBSEQUENTLY MAY HAVE
AGAINST SELLERS INDEMNITEES, RELATING DIRECTLY OR INDIRECTLY TO CLAIMS ARISING
OUT OF OR INCIDENT TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE
OF MATERIALS INTO THE ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO
CONTRIBUTION UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT OF 1980, AS AMENDED, REGARDLESS OF FAULT.
     (b) Purchaser covenants and agrees that it will not attempt to avoid the
effect of the release made by it hereinabove by later arguing that at the time
of the release it did not fully appreciate the extent of any such environmental
Claims.
Section 11.7 Limitation on Actions.
     (a) The representations and warranties of the parties in Articles 5 and 6
terminate six months after Closing, except that Section 5.18 and Section 6.11
shall survive indefinitely. The remainder of the representations, warranties,
covenants and agreements provided for in this Agreement shall survive Closing
for one year except that covenants and agreements contemplated to be complied
with or performed following the Closing shall survive indefinitely.
Representations, warranties, covenants and agreements shall be of no further
force and effect after the date of their expiration, provided that there shall
be no termination of any bona fide Claim asserted pursuant to this Agreement
with respect to the breach of such a representation, warranty, covenant or
agreement on or before its expiration date.

43



--------------------------------------------------------------------------------



 



     (b) The indemnities in Sections 11.4(b)(iii), 11.4(b)(iv), 11.4(c)(i) and
11.4(c)(ii) shall terminate as of the termination date of each respective
representation, warranty, covenant or agreement that is subject to
indemnification, except in each case as to Claims asserted pursuant to this
Agreement with respect to the breach of such representation, warranty, covenant
or agreement on or before such termination date. Purchaser’s indemnities in
Sections 11.4(b)(i), 11.4(b)(ii), 11.4(b)(v) and 11.4(b)(vi) and Sellers’
indemnity in Section 11.4(c)(iii) shall continue without time limit.
Section 11.8 Disclaimers.
     (a) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 5 OF THIS
AGREEMENT, THE CERTIFICATES OF SELLERS TO BE DELIVERED PURSUANT TO SECTION
9.2(d) OR IN THE CONVEYANCE OR IN THE ASSIGNMENT, (I) SELLERS MAKE NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLERS
EXPRESSLY DISCLAIM ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING)
TO PURCHASER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO PURCHASER BY ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLERS OR
ANY OF THEIR AFFILIATES).
     (b) EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 5 OF THIS
AGREEMENT, THE CERTIFICATES OF SELLERS TO BE DELIVERED PURSUANT TO SECTION
9.2(d) OR IN THE CONVEYANCE OR IN THE ASSIGNMENT, AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SELLERS EXPRESSLY DISCLAIM ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS,
(II) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM OR ANY
REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (IV) ANY ESTIMATES
OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF HYDROCARBONS FROM THE ASSETS OR THE PRESENCE, QUALITY OR QUANTITY
OF HYDROCARBON RESERVES ATTRIBUTABLE TO THE ASSETS, (VI) THE MAINTENANCE,
REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS,
(VII) THE CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES, (VIII) WITH RESPECT
TO DEVELOPMENT OF THE LEASES AFTER CLOSING, ANY SURFACE RESTRICTIONS, CONSENTS,
REQUIRED FROM SURFACE OWNERS, AND ALL PERMITS, BONDS AND EASEMENTS REQUIRED FROM
THIRD PARTIES OR GOVERNMENTAL BODIES, (IX) ANY OTHER MATERIALS OR INFORMATION
THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO PURCHASER OR ITS
AFFILIATES, OR TO ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES
OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO
THAT PURCHASER SHALL BE

44



--------------------------------------------------------------------------------



 



DEEMED TO BE OBTAINING THE ASSETS IN THEIR PRESENT STATUS, CONDITION AND STATE
OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS AND THAT PURCHASER HAS MADE OR
CAUSED TO BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE, AND (X) ANY
IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.
     (c) EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN THE
CERTIFICATES OF SELLERS TO BE DELIVERED PURSUANT TO SECTION 9.2(d), SELLERS HAVE
NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR
CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE
RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH,
SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL
CONDITION OF THE ASSETS, AND, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THIS
AGREEMENT, NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A
REPRESENTATION OR WARRANTY, AND PURCHASER SHALL BE DEEMED TO BE TAKING THE
ASSETS “AS IS” AND “WHERE IS” FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION.
Section 11.9 Waiver of Trade Practices Acts.
     (a) It is the intention of the parties that Purchaser’s rights and remedies
with respect to this transaction and with respect to all acts or practices of
any Seller, past, present or future, in connection with this transaction shall
be governed by legal principles other than the Texas Deceptive Trade
Practices—Consumer Protection Act, Tex. Bus. & Com. Code Ann. § 17.41 et seq.
(the “DTPA”). As such, Purchaser hereby waives the applicability of the DTPA to
this transaction and any and all duties, rights or remedies that might be
imposed by the DTPA, whether such duties, rights and remedies are applied
directly by the DTPA itself or indirectly in connection with other statutes;
provided, however, Purchaser does not waive § 17.555 of the DTPA. Purchaser
acknowledges, represents and warrants that it is purchasing the goods and/or
services covered by this Agreement for commercial or business use; that it has
assets of $5 million or more according to its most recent financial statements
prepared in accordance with GAAP; that it has knowledge and experience in
financial and business matters that enable it to evaluate the merits and risks
of a transaction such as contemplated in this Agreement; and that it is not in a
significantly disparate bargaining position with Sellers.
     (b) Purchaser expressly recognizes that the price for which Sellers have
agreed to perform its obligations under this Agreement has been predicated upon
the inapplicability of the DTPA and this waiver of the DTPA. Purchaser further
recognizes that Sellers, in determining to proceed with the entering into of
this Agreement, have expressly relied on this waiver and the inapplicability of
the DTPA.
Section 11.10 Recording.
     As soon as practicable after Closing, Purchaser shall record the Conveyance
in the appropriate counties and provide Sellers with copies of all recorded or
approved instruments.
     The conveyance in the form attached as Exhibit B is intended to convey all
of the Properties being conveyed pursuant to this Agreement. Certain Properties
or specific portions of the Properties that are leased from, or require the
approval to transfer by, a governmental entity are conveyed under the Conveyance
and also are described and covered by other separate assignments made by Sellers
to Purchaser on officially approved forms, or forms

45



--------------------------------------------------------------------------------



 



acceptable to such entity, in sufficient multiple originals to satisfy
applicable statutory and regulatory requirements. The interests conveyed by such
separate assignments are the same, and not in addition to, the interests
conveyed in the Conveyance attached as Exhibit B. Further, such assignments
shall be deemed to contain the special warranty of title of Sellers and all of
the exceptions, reservations, rights, titles, power and privileges set forth
herein and in the Conveyance as fully and only to the extent as though they were
set forth in each such separate assignment.
ARTICLE 12
REGISTRATION REQUIREMENTS
Section 12.1 Definitions.
     For purposes of this Article 12:
     (a) “Damages” means any loss, damage, or liability (joint or several) to
which a party hereto may become subject under the Securities Act, the Exchange
Act, or other federal or state law, insofar as such loss, damage, or liability
(or any action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Purchaser registering the Shares, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
Purchaser (or any of its agents or Affiliates) of the Securities Act, the
Exchange Act, any state securities law, or any rule or regulation promulgated
under the Securities Act, the Exchange Act, or any state securities law in
connection with the registration of the Shares.
     (b) “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Purchaser with the SEC.
     (c) “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.
Section 12.2 Purchaser Covenants.
     The Purchaser covenants and agrees as follows:
     (a) As promptly as practicable (and in any event within one (1) Business
Day) after the Closing, the Purchaser shall register the resales of the Shares
by the Sellers on an automatically effective Form S-3 shelf registration
statement under the Securities Act, the form of which will be provided to the
Sellers prior to the filing thereof with the SEC for their reasonable comments
which will be included in the prospectus contained therein (the “Registration
Statement”).
     (b) If after twenty (20) Business Days after the Registration Statement has
become effective, the Purchaser furnishes to the Sellers a certificate signed by
the Purchaser’s chief executive officer stating that in the good faith judgment
of the Purchaser’s Board of Directors it would be materially detrimental to the
Purchaser and its stockholders for the Registration Statement to be used for
resales of the Shares, because such action would (i) materially interfere with a
significant acquisition, corporate reorganization, or other similar transaction

46



--------------------------------------------------------------------------------



 



involving the Purchaser or (ii) require premature disclosure of material
information that the Purchaser has a bona fide business purpose for preserving
as confidential, or if at any time the Purchaser shall determine in good faith
that the making of offers or sales of the Shares pursuant to the Registration
Statement would otherwise be unlawful as a result of an event or circumstance
outside of Purchaser’s control, then by notice to the Sellers, the Purchaser may
suspend the rights of the Sellers to make offers or sales of the Shares pursuant
to the Registration Statement for a period of not more than ninety (90) days;
provided, however, that the Purchaser may not invoke this right more than once.
Upon receipt of any suspension notice referred to in the preceding sentence, the
Sellers shall immediately discontinue making offers or sales of the Shares under
the shelf registration statement until the Purchaser shall advise them in
writing that it is again permissible to do so.
Section 12.3 Obligations of the Purchaser.
     The Purchaser shall, as expeditiously as reasonably possible:
     (a) use its commercially reasonable efforts to keep the Registration
Statement effective for a period of one year after the Closing;
     (b) prepare and file with the SEC such amendments and supplements to the
Registration Statement, and the prospectus used in connection with the
Registration Statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by the Registration
Statement;
     (c) furnish to the Sellers such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Sellers may reasonably request in order to facilitate
their disposition of their Shares;
     (d) use its commercially reasonable efforts to register and qualify the
securities covered by the Registration Statement under such other securities or
blue-sky laws of such states as shall be reasonably requested by the Sellers;
provided that the Purchaser shall not be required to qualify to do business or
to file a general consent to service of process in any such states;
     (e) use its commercially reasonable efforts to cause the Shares to be
listed on the New York Stock Exchange;
     (f) notify each selling Seller, promptly after the Purchaser receives
notice thereof, of the time when the Registration Statement has been declared
effective or a supplement to any prospectus forming a part of the Registration
Statement has been filed; and
     (g) after the Registration Statement becomes effective, notify each Seller
of any request by the SEC that the Purchaser amend or supplement the
Registration Statement or prospectus.
Section 12.4 Furnish Information.
     It shall be a condition precedent to the obligations of the Purchaser to
register the Shares hereunder that the Sellers shall have furnished to the
Purchaser such information regarding the Sellers and the Assets, financial
statements or other information within the reasonable control of the Sellers as
is reasonably required to effect the registration of the Shares, and the
Purchaser shall have the right to defer taking action with respect to any
filings

47



--------------------------------------------------------------------------------



 



required to complete such registration, and any time periods with respect to
filing or effectiveness thereof shall be tolled correspondingly.
Section 12.5 Expense of Registration.
     All expenses incurred by the Purchaser in connection with registrations,
filings, or qualifications pursuant to this Article 12, including all
registration, filing, and qualification fees; printers’ and accounting fees;
fees and disbursements of counsel for the Purchaser, shall be borne and paid by
the Purchaser.
Section 12.6 Indemnification.
     If any Shares are included in a registration statement under this
Article 12:
     (a) To the extent permitted by law, the Purchaser will indemnify and hold
harmless each Seller, and the partners, members, officers, directors, and
stockholders of each such Seller, against any Damages, and the Purchaser will
pay to each such Seller, or other aforementioned Person any legal or other
expenses reasonably incurred thereby in connection with defending any claim or
proceeding from which Damages may result, as such expenses are incurred;
provided, however, that the indemnity agreement contained in this
Section 12.6(a) shall not apply to amounts paid in settlement of any such claim
or proceeding if such settlement is effected without the consent of the
Purchaser, which consent shall not be unreasonably withheld or delayed, nor
shall the Purchaser be liable for any Damages to the extent that they arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of any such Seller
or other aforementioned Person expressly for use in the Registration Statement.
     (b) To the extent permitted by Law, each Seller, severally and not jointly,
will indemnify and hold harmless the Purchaser, and each of its directors,
officers, and stockholders, against any Damages, in each case only to the extent
that such Damages arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of such selling Seller expressly for use in the Registration Statement;
and each such Seller will pay to the Purchaser and each other aforementioned
Person any legal or other expenses reasonably incurred thereby in connection
with defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 12.6(b) shall not apply to amounts paid in settlement of any
such claim or proceeding if such settlement is effected without the consent of
the Seller, which consent shall not be unreasonably withheld or delayed; and
provided further that in no event shall the aggregate amounts payable by any
Seller by way of indemnity or contribution under Sections 12.6(b) and 12.6(d)
exceed the proceeds from the offering received by such Seller, except in the
case of intentional fraud or willful misconduct by such Seller.
     (c) Promptly after receipt by an indemnified party under this Section 12.6
of notice of the commencement of any action (including any governmental action)
for which a party may be entitled to indemnification under this Article 12, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 12.6, give the indemnifying party notice
of the commencement thereof. The indemnifying party shall have the right to
participate in such action and, to the extent the indemnifying party so desires,
participate jointly with any other indemnifying party to which notice has been
given, and to assume the defense thereof with counsel mutually satisfactory to
the parties.

48



--------------------------------------------------------------------------------



 



Section 12.7 Rule 144.
     (a) With a view to making available to the Sellers the benefits of SEC
Rule 144 and any other rule or regulation of the SEC that may at any time permit
a Seller to sell securities of the Purchaser to the public without registration
or pursuant to a registration on Form S-3, the Purchaser shall:
     (i) make and keep available adequate current public information, as those
terms are understood and defined in SEC Rule 144, at all times;
     (ii) use commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Purchaser under the
Securities Act and the Exchange Act; and
     (iii) furnish to any Seller, so long as the Seller owns any Shares,
forthwith upon request (i) to the extent accurate, a written statement by the
Purchaser that it has complied with the reporting requirements of SEC Rule 144,
the Securities Act, and the Exchange Act, or that it qualifies as a registrant
whose securities may be resold pursuant to Form S-3; (ii) a copy of the most
recent annual or quarterly report of the Purchaser and such other reports and
documents so filed by the Purchaser; and (iii) such other information as may be
reasonably requested in availing any Seller of any rule or regulation of the SEC
that permits the selling of any such securities without registration or pursuant
to Form S-3.
     (b) To the extent that the Sellers are able to offer and sell the Shares at
the times and in the volumes that they desire to offer and sell the Shares
pursuant to SEC Rule 144 rather than pursuant to the Registration Statement, the
Sellers shall make such offers and sales of the Shares pursuant to SEC Rule 144
rather than pursuant to the Registration Statement.
     (c) No later than the seventh Business Day after the one year anniversary
of the Closing Date, Purchaser shall use its best efforts to cause its transfer
agent to provide to the holders of the Purchaser Common Stock, in exchange for
certificates they surrender evidencing such shares that bear the legend set
forth in Section 5.28, certificates evidencing like numbers of shares that do
not bear such legend.
ARTICLE 13
MISCELLANEOUS
Section 13.1 Counterparts.
     This Agreement may be executed in counterparts, each of which shall be
deemed an original instrument, but all such counterparts together shall
constitute but one agreement.
Section 13.2 Notice.
     All notices that are required or may be given pursuant to this Agreement
shall be sufficient in all respects if given in writing and delivered
personally, by telecopy or by registered or certified mail, postage prepaid, as
follows:

         
 
  If to Sellers :   Chief Resources, LP
 
      5956 Sherry Lane, Suite 1500
 
      Dallas, Texas 75225
 
      Attention: David M. Hundley

49



--------------------------------------------------------------------------------



 



         
 
      Telephone: (214) 265-9590
 
      Telecopy: (214) 265-9593
 
       
 
      (for purposes of notices to each of Chief LP, COG and Chief Pipeline)
 
       
 
      Hillwood Oil & Gas, L.P.
 
      13600 Heritage Parkway, Suite 200
 
      Fort Worth, Texas 76177
 
      Attention: Mark Rollins
 
      Telephone: (817) 224-6031
 
      Telecopy: (817) 224-6076
 
       
 
      (for purposes of notices to each of Hillwood Alliance, Burtex, Berry and
Rollins)
 
       
 
      Collins and Young, L.L.C.
 
      430 Throckmorton Street, Suite 930
 
      Fort Worth, Texas 76102
 
      Attention: George M. Young, Jr.
 
      Telephone: (817) 338-1118
 
      Telecopy: (817) 338-1150
 
       
 
      (for purposes of notices to C&Y)
 
       
 
  With a copy to:   Don C. Plattsmier
 
  (which shall not   Kelly Hart & Hallman LLP
 
  itself constitute   201 Main Street, Suite 2500
 
  notice)   Fort Worth, TX 76102
 
      Telephone: (817) 878-3505
 
      Telecopy: (817) 878-9280
 
       
 
  If to Purchaser:   Quicksilver Resources Inc.
 
      777 West Rosedale St.
 
      Fort Worth, Texas 76104
 
      Attention: John C. Cirone, Senior Vice President and General Counsel
 
      Telephone: (817) 665-4939
 
      Telecopy: (817) 665-5021

50



--------------------------------------------------------------------------------



 



     With a copy to (which shall not itself constitute notice):
Fulbright & Jaworski L.L.P.
Fulbright Tower
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Attention: Deborah A. Gitomer
Telephone: (713) 651-5151
Telecopy: (713) 651-5246
Either party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the party to which such notice is addressed.
Section 13.3 Sales or Use Tax Recording Fees and Similar Taxes and Fees.
     Purchaser shall bear any sales, use, excise, real property transfer or
gain, gross receipts, goods and services, registration, capital, documentary,
stamp or transfer Taxes, recording fees and similar Taxes and fees incurred and
imposed upon, or with respect to, the property transfers or other transactions
contemplated hereby. Sellers will determine, and Purchaser agrees to cooperate
with Sellers in determining, sales tax, if any, that is due in connection with
the sale of Assets, and Purchaser agrees to pay any such tax to Sellers at
Closing. If such transfers or transactions are exempt from any such Taxes or
fees upon the filing of an appropriate certificate or other evidence of
exemption, Purchaser will timely furnish to Sellers such certificate or
evidence.
Section 13.4 Expenses.
     Except as provided in Section 13.3, all expenses incurred by Sellers in
connection with or related to the authorization, preparation or execution of
this Agreement, the Conveyance delivered hereunder and the Exhibits and
Schedules hereto and thereto, and all other matters related to the Closing,
including, without limitation, all fees and expenses of counsel, accountants and
financial advisers employed by Sellers, shall be borne solely and entirely by
Sellers, and all such expenses incurred by Purchaser shall be borne solely and
entirely by Purchaser.
Section 13.5 Change of Name.
     As promptly as practicable, but in any case within thirty (30) days after
the Closing Date, Purchaser shall eliminate the names “Chief Resources, LLC,”
“Chief Resources Alliance Pipeline LLC”, “Chief” and “Hillwood Alliance
Operating Company, L.P.” and any variants thereof from the Assets acquired
pursuant to this Agreement and, except with respect to such grace period for
eliminating existing usage, shall have no right to use any logos, trademarks or
trade names belonging to Sellers or any of their Affiliates.
Section 13.6 Replacement of Bonds, Letters of Credit and Guarantees.
     The parties understand that none of the bonds, letters of credit and
guarantees, if any, posted by Sellers with Governmental Bodies and relating to
the Assets may be transferable to Purchaser. Promptly following Closing,
Purchaser shall obtain, or cause to be obtained in the name of Purchaser,
replacements for such bonds, letters of credit and guarantees, to the extent
such replacements are necessary to permit the cancellation of the bonds, letters
of credit and

51



--------------------------------------------------------------------------------



 



guarantees posted by Sellers or to consummate the transactions contemplated by
this Agreement.
Section 13.7 Governing Law and Venue.
     THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS OTHERWISE APPLICABLE TO SUCH
DETERMINATIONS. JURISDICTION AND VENUE WITH RESPECT TO ANY DISPUTES ARISING
HEREUNDER SHALL BE PROPER ONLY IN TARRANT COUNTY, TEXAS.
Section 13.8 Captions.
     The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
Section 13.9 Waivers.
     Any failure by any party or parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived in writing,
but not in any other manner, by the party or parties to whom such compliance is
owed. No waiver of, or consent to a change in, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
Section 13.10 Assignment.
     No party shall assign all or any part of this Agreement, nor shall any
party assign or delegate any of its rights or duties hereunder, without the
prior written consent of the other party, and any assignment or delegation made
without such consent shall be void. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
Section 13.11 Entire Agreement.
     The Confidentiality Agreement, this Agreement, the Exhibits and Schedules
attached hereto and the documents to be executed hereunder constitute the entire
agreement between the parties pertaining to the subject matter hereof, and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties pertaining to the subject matter hereof.
Section 13.12 Amendment.
     (a) This Agreement may be amended or modified only by an agreement in
writing executed by all parties.
     (b) No waiver of any right under this Agreement shall be binding unless
executed in writing by the party to be bound thereby.

52



--------------------------------------------------------------------------------



 



Section 13.13 No Third-Party Beneficiaries.
     Nothing in this Agreement shall entitle any Person other than Purchaser and
Sellers to any Claim, Damages, remedy or right of any kind, except as to those
rights expressly provided to Sellers Indemnitees, Purchaser Indemnitees or the
indemnitees of Sellers or Purchaser referenced in Section 12.6 (provided,
however, any claim for indemnity hereunder on behalf of a Sellers Indemnitee,
Purchaser Indemnitee or any indemnitee of Sellers or Purchaser referenced in
Section 12.6 must be made and administered by a party to this Agreement).
Section 13.14 References.
     In this Agreement:
     (a) References to any gender include a reference to all other genders;
     (b) References to the singular include the plural, and vice versa;
     (c) Unless expressly provided to the contrary, a reference to any Article
or Section means an Article or Section of this Agreement;
     (d) Unless expressly provided to the contrary, reference to any Exhibit or
Schedule means an Exhibit or Schedule to this Agreement, all of which are
incorporated into and made a part of this Agreement;
     (e) Unless expressly provided to the contrary, “hereunder,” “hereof,”
“herein” and words of similar import are references to this Agreement as a whole
and not any particular Section or other provision of this Agreement; and
     (f) “Include” and “including” shall mean include or including without
limiting the generality of the description preceding such term.
Section 13.15 Construction.
     Purchaser is a party capable of making such investigation, inspection,
review and evaluation of the Assets as a prudent purchaser would deem
appropriate under the circumstances including with respect to all matters
relating to the Assets, their value, operation and suitability. Each of Sellers
and Purchaser has had substantial input into the drafting and preparation of
this Agreement and has had the opportunity to exercise business discretion in
relation to the negotiation of the details of the transactions contemplated
hereby. This Agreement is the result of arm’s-length negotiations from equal
bargaining positions. In the event of a dispute over the meaning or application
of this Agreement, it shall be construed fairly and reasonably and neither more
strongly for nor against either party.
Section 13.16 Limitation on Damages
     Notwithstanding any other provision contained elsewhere in this Agreement
to the contrary, the parties acknowledge that this Agreement does not authorize
one party to sue for or collect from the other party its punitive damages or its
consequential or indirect damages in connection with this Agreement and the
transactions contemplated hereby, and each of Sellers and Purchaser expressly
waives for itself and on behalf of its Affiliates any and all Claims it may have
against the other parties for such damages in connection with this Agreement and
the transactions contemplated hereby.

53



--------------------------------------------------------------------------------



 



Section 13.17 Conspicuousness.
     The parties agree that provisions in this Agreement in “bold” type satisfy
any requirements of the “express negligence rule” and any other requirements at
law or in equity that provisions be conspicuously marked or highlighted.
Section 13.18 Severability.
     If any term or other provision of this Agreement is held invalid, illegal
or incapable of being enforced under any rule of law, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in a materially adverse manner with respect to either
party.
Section 13.19 Time of Essence.
     Time is of the essence in this Agreement. If the date specified in this
Agreement for giving any notice or taking any action is not a Business Day (or
if the period during which any notice is required to be given or any action
taken expires on a date which is not a Business Day), then the date for giving
such notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a Business Day.
Section 13.20 Nature of Obligations.
     The obligations of each of the Sellers are several and not joint and shall
be in proportion to the allocation percentages reflected in Schedule 13.20.
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been signed by each of the parties
hereto on the date first above written.

                      PURCHASER:  
 
                    QUICKSILVER RESOURCES INC.
 
                    By:   /s/ Glenn Darden                           Glenn
Darden             President and Chief Executive Officer    
 
                    SELLERS:
 
                    HILLWOOD OIL & GAS, L.P.
 
                    By:   Hillwood Oil & Gas GP, LLC,             its general
partner    
 
               
 
      By:   /s/ Mark Rollins    
 
               
 
          Mark Rollins, President    
 
                    BURTEX MINERALS, L.P.
 
                    By:   Burtex Minerals Genpar, LLC,             its general
partner    
 
               
 
      By:   /s/ William K. Burton    
 
               
 
          William K. Burton, Manager    

 



--------------------------------------------------------------------------------



 



                      CHIEF RESOURCES, LP  
 
                    By:   Chief Resources (GP) LLC    
 
               
 
      By:   /s/ Trevor D. Rees-Jones    
 
               
 
          Trevor D. Rees-Jones, Manager    
 
                    HILLWOOD ALLIANCE
OPERATING COMPANY, L.P.
 
                    By:   Hillwood Oil & Gas GP, LLC,             its general
partner    
 
               
 
      By:   /s/ Mark Rollins    
 
               
 
          Mark Rollins, President    
 
                    CHIEF RESOURCES ALLIANCE PIPELINE LLC
 
                    By:   /s/ Trevor D. Rees-Jones                          
Trevor D. Rees-Jones, Manager    
 
                    BERRY BARNETT, L.P.
 
                    By:   Berry Barnett Genpar, LLC,             its general
partner    
 
               
 
      By:   /s/ Michael K. Berry    
 
               
 
               
 
      Name:   Michael K. Berry    
 
               
 
               
 
      Title:   Manager    
 
               

 



--------------------------------------------------------------------------------



 



                      CHIEF OIL & GAS LLC  
 
               
 
      By:   /s/ David Hundley    
 
               
 
          David Hundley, Vice President    
 
                    COLLINS AND YOUNG, L.L.C.
 
                    By:   /s/ George M. Young, Jr.                          
George M. Young, Jr., President    
 
                    /s/ Mark Rollins               MARK ROLLINS    

 